Exhibit 10.4












AIR PRODUCTS AND CHEMICALS, INC.
RETIREMENT SAVINGS PLAN


AS AMENDED AND RESTATED
EFFECTIVE     November 1, 2017


i

--------------------------------------------------------------------------------







TABLE OF CONTENTS




ARTICLE I
PURPOSES
1
1.01
Purposes
1
ARTICLE II
DEFINITIONS
1
ARTICLE III
ELIGIBILITY, CONTRIBUTIONS, WITHDRAWALS, DISTRIBUTIONS, ROLLOVERS, AND
PLAN-TO-PLAN TRANSFERS
18
3.01
Eligibility and Commencement of Participation
18
3.02
Before-Tax, Roth 401(k), and Catch-up Contributions
21
3.03
Company Matching Contributions
24
3.04
Company Core Contributions
26
3.05
Company Core Contribution Vesting Rules
27
3.06
Timing of Contributions
30
3.07
Nondiscrimination Limitations and Corrective Measures
30
3.08
In-Service Withdrawals by Participants of After-Tax Contributions, Rollover
Contributions, Company Matching Contributions, Before-Tax, Roth 401(k) and
Catch-up Contributions
41
3.09
Loans to Participants
47
3.10
Distributions Following Distribution Events
50
3.11
Distributions Pursuant to a Qualified Domestic Regulations Order
52
3.12
Rollovers into the Plan
52
3.13
Plan-to-Plan Transfers; Plan Mergers
53
3.14
Limitation on Annual Additions to Participants’ Accounts
54
3.15
Application of Top-Heavy Provisions
56
ARTICLE IV
TRUST FUN ANF PARTICIPANT INVESTMENT FUND
61
4.01
Trust Agreement
61
4.02
Investment of Contributions in the Participant Investment Funds
62
4.03
Redirection of Investments of Participant Contributions
63
4.04
Investment of Company Matching Contributions
64
4.05
Participants’ Accounts
64
4.06
Account Statements; Investment Information
66
4.07
Voting, Tendering, and Similar Rights as to Company Stock
67
ARTICLE IV-A
ESTABLISHMENT OF AN EMPLOYEE STOCK OWNERSHIP PLAN
69
ARTICLE V
MANNER OF DISTRIBUTION OF PARTICIPANT ACCOUNTS
70
5.01
General
70
5.02
Designation of Beneficiaries; Spousal Consents
72
5.03
Direct Rollovers
73
5.04
Trustee-to-Trustee Transfer
75
5.05
Protected Distribution Forms for Certain Transferred Balances
75



    ii

--------------------------------------------------------------------------------





ARTICLE VI
ADMINISTRATION
76
6.01
Plan Administrator
76
6.02
Expenses of Administration
77
6.03
Powers and Duties of the Plan Administrator
77
6.04
Powers and Duties of the Investment Committee
78
6.05
Benefit Claims Procedures
82
6.06
Fiduciaries
84
6.07
Adequacy of Communications; Reliance on Reports And Certificates
85
6.08
Indemnification
85
6.09
Member’s Own Participation
86
6.10
Elections
86
ARTICLE VII
AMENDMENT, CORRECTION, AND DISCONTINUANCE
86
7.01
Right to Amend or Terminate
86
7.02
Corpus and Income Not to be Diverted
88
7.03
Merger or Consolidation of Plan
88
7.04
Correction
89
ARTICLE VIII
GENERAL PROVISIONS
89
8.01
Nonalienation of Benefits
89
8.02
Payments to Minors, Incompetents, and Related Situations
90
8.03
Unclaimed Accounts – Trust Funds
90
8.04
No Guarantee of Employment
90
8.05
Governing Law
91
8.06
Gender, Number, and Headings
91
8.07
Severability
91
8.08
Obligations of the Employer
92
8.09
Effective Date
92
8.10
Uniformed Services Employment and Reemployment Rights Act
92
8.11
Use of Electronic Media; Adjustment of Certain Time Periods
92
APPENDIX A
PARTICIPANT INVESTMENT FUNDS
A-1
EXHIBIT I
ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNATED BY VICE PRESIDENT – HUMAN
RESOURCES
I-1
EXHIBIT II
FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS TRANSFERRED TO
THE PLAN FROM THE IGS SAVINGS PLAN
II-1
EXHIBIT III
PLAN ELECTIONS
III-1
SCHEDULE I
PARTICIPATING EMPLOYERS AS OF January 2016
S-1





    iii

--------------------------------------------------------------------------------










iv

--------------------------------------------------------------------------------






AIR PRODUCTS AND CHEMICALS, INC.
RETIREMENT SAVINGS PLAN


ARTICLE I

PURPOSES


1.01    Purposes. This Plan is established to facilitate the accumulation and
investment of retirement and other savings for eligible employees and to provide
such employees with an opportunity to acquire a stock interest in Air Products
and Chemicals, Inc. (the “Company”), and is intended to be a profit-sharing plan
described in Code Section 401(a) with a cash or deferred arrangement described
in Code Section 401(k) and an employee stock ownership plan component as defined
in Code Section 4975(e), all in accordance with the terms and conditions
hereinafter set forth. Unless otherwise stated or required by applicable law,
the effective date of the current amendment and restatement shall be November 1,
2017, and shall not be applicable to persons retiring or otherwise terminating
employment with the Company and its Affiliated Companies prior to November 1,
2017, except as otherwise provided herein.
 
ARTICLE II    

DEFINITIONS


As used in this Plan, the terms listed below shall have the meanings assigned
below; provided, however, that special definitions for purposes of
Sections 3.07, 3.14, and 3.15 are contained in Paragraphs 3.07(a), 3.14(a), and
3.15(a), respectively.
2.01    Affiliated Company means each trade or business (whether or not
incorporated) while it, together with the Company, is treated as a controlled
group of corporations (as defined in Code Section 414(b)), as under common
control (as defined in Code Section 414(c)), or as an affiliated service group
(as defined in Code Section 414(m)), or is required to be aggregated with the
Company pursuant to the regulations under Code Section 414(o); provided,
however, that for purposes of Section 3.15 of the Plan and where otherwise
applicable, the modification provided for in Code Section 415(h) shall be taken
into account.


1

--------------------------------------------------------------------------------





2.02    After-Tax Contributions mean contributions made by a Participant to the
Plan on an after-tax basis. Effective January 1, 2016, the Plan will no longer
permit After-Tax Contributions. The Plan, however, will maintain the After-Tax
Contribution Account of a Participant.
2.03    After-Tax Contribution Account means the account to which a
Participant’s After-Tax Contributions, if any, are allocated.
2.04    Annual Salary means the total annual salary of a Participant, as
determined by the Employer based solely on its records, including elective
contributions made by an Employer on behalf of the Employee that are not
includible in federal taxable income under Code Section 125 or Code
Section 402(e)(3), excluding:
(a)    Discretionary bonuses or grants, including, without limitation, income
howsoever derived from any stock options or other equity-based awards,
scholastic aid, payments and awards for suggestions and patentable inventions,
other merit awards or variable compensation, expense allowances, and noncash
compensation (including imputed income);
(b)    Payments of Company Matching Contributions under Section 3.03 and Company
Core Contributions under Section 3.04 of this Plan, accruals or distributions
under this Plan, or payments, accruals, or distributions under any severance,
incentive, or welfare plan or other retirement, pension, or profit-sharing plan
of an Employer;
(c)    Overtime, commissions, mileage, shift premiums, and payments in lieu of
vacation; and
(d)    All supplemental compensation for domestic and overseas assignments,
including without limitation, premium pay, cost of living and relocation
allowances, mortgage interest allowances and forgiveness, tax-equalization
payments, and other emoluments for such service.
In the case of a Participant who is a full-time hourly or a weekly salaried
production and maintenance employee, Annual Salary shall be determined by
multiplying his base hourly pay rate by 2,080 hours. In the case of a
Participant who is a part-time hourly employee or a part-time non-exempt
salaried employee, Annual Salary shall be determined by multiplying his base
hourly pay by his scheduled annual hours. Notwithstanding the above, Annual
Salary means 125% of the amount determined in accordance with the preceding two
sentences for any Participant who is employed as an over-the-road truck driver
by an Employer, is paid on a mileage and hourly basis or who receives trip pay,
and whose employment is based at a


2

--------------------------------------------------------------------------------





liquid bulk distribution terminal designated from time to time by the Senior
Vice President - Human Resources as a “Designated Terminal” and identified as
such on Exhibit I.
For Employees who are receiving compensation directly from the Employer during
periods of short-term disability, Annual Salary for purposes of Core
Contributions will be computed in the same manner as if in active employment.
Notwithstanding the above, “Annual Salary” shall not exceed the limitation
provided under Code Section 401(a)(17) as adjusted pursuant to Code
Section 401(a)(17)(B) for any Plan Year.
2.05    Before-Tax Contributions mean contributions made by the Employer on
behalf of a Participant pursuant to the Participant's Deferral Election under
Paragraph 3.02(a) or Deemed Election under Paragraph 3.02(d).
2.06    Before Tax Contribution Account means the account to which a
Participant’s Before Tax Contributions, if any, are allocated.
2.07    Beneficiary or Beneficiaries mean the person(s), trust(s), or other
recipient(s) as determined under the provisions of Section 5.02, who or which
shall receive all amounts credited to the Participant's Plan accounts following
the death of the Participant.


3

--------------------------------------------------------------------------------





2.08    Board means the board of directors of the Company or any Committee
thereof acting on behalf of the Board pursuant to its charter or other
delegation of power from the Board, or the Chairman of the Board acting pursuant
to a delegation of authority from the Board.
2.09    Business Day means any day the New York Stock Exchange is open for
business.
2.10    Catch-up Contributions mean contributions made by the Employer on behalf
of a Participant pursuant to the Participant’s Deferral Election under Paragraph
3.02(c). The term “Catch-Up Contribution” shall include “Roth Catch-up
Contributions”. A “Roth Catch-up Contribution” is a Catch-up Contribution which
is includable in a Participant’s gross income at the time the Catch-up
Contribution is made to the Plan.
2.11    Catch-Up Contribution Account means the account to which a
Participant’s, Catch-Up Contributions, if any, are allocated. The term “Catch-Up
Contribution Account” shall include the account for Roth Catch-Up Contributions
which, if any, will be separately accounted for.
2.12    Claims Committee means the committee appointed by the Senior Vice
President-Human Resources to review and determine appeals of claims arising
under the Plan in accordance with Section 6.05.
2.13    Code means the Internal Revenue Code of 1986, as amended from time to
time, and regulations thereunder.
2.14    Company means Air Products and Chemicals, Inc., or any successor in
interest thereto.
2.15    Company Core Contributions mean contributions made by the Employer under
Section 3.04.
2.16    Company Core Contribution Account means the account to which a
Participant’s Core Contributions, if any, are allocated.


4

--------------------------------------------------------------------------------





2.17    Company Matching Contributions mean contributions made by the Employer
under Section 3.03.
2.18    Company Matching Contribution Account means the account to which a
Participant’s Company Matching Contributions, if any, are allocated.
2.19    Company Stock means common stock of the Company.
2.20    Core Contribution Participant shall mean an Electing Employee or a
salaried Employee whose Employment Commencement Date or Reemployment
Commencement Date occurs after October 21, 2004, or who otherwise becomes a
salaried Employee after such date, a non-union hourly Employee whose Employment
Commencement Date or Reemployment Commencement date occurs after February 1,
2011, or an employee who otherwise becomes a non-union hourly Employee after
February 1, 2011 provided such employee is not accruing benefits in the Hourly
Pension Plan. With respect to Employees who were employed by EPCO Carbon Dioxide
Products, Inc. on May 31, 2013 and who were hired by the Company on June 1,
2013, such Employees shall become a Core Contribution Participant effective July
1, 2013. Effective November 1, 2017, the term Core Contribution Participant
shall also include Employees covered by the terms of a collective bargaining
agreement whose terms provide for a Core Contribution.
2.21    Credited Service means credited service as defined in the Salaried
Pension Plan or Hourly Pension Plan, as applicable.
2.22    Deemed Election means a passive election to make Before-Tax
Contributions to the Plan pursuant to Section 3.02(d).
2.23    Deferral Election means the election made by a Participant in accordance
with Section 3.02.
2.24    Defined Benefit Plan means any Retirement Plan which does not meet the
definition of a Defined Contribution Plan.


5

--------------------------------------------------------------------------------





2.25    Defined Contribution Plan means a Retirement Plan which provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the participant's account and on any income, expenses,
gains, and losses, and any forfeitures of accounts of other participants, which
may be allocated to such participant's account. For this purpose, any
Participant's contributions made pursuant to a Defined Benefit Plan maintained
by the Company or an Affiliated Company shall be treated as a separate Defined
Contribution Plan.
2.26    Distribution Event means: a Participant's severance from employment with
the Company and all Affiliated Companies, death or disability, in each case as
defined by Code Section 401(k)(2)(B)(i).
2.27    Electing Employee means an Employee who voluntarily elects to cease
accruing years of Credited Service under the Salaried Pension Plan as of the
Retirement Program Change Effective Date in order to receive Company Core
Contributions and increased Company Matching Contributions.
2.28    Employee means (a) any salaried employee of an Employer or (b) any
non-union hourly paid employee who is employed by an Employer at one of the
locations from time to time designated by the Senior Vice President - Human
Resources and listed on Exhibit I attached hereto and made a part hereof, as
said Exhibit I is updated from time to time or (3) any employee of the Employer
who is covered by a collective bargaining agreement and the terms of such
collective bargaining agreement provide for participation in the Plan; provided
however, that no person shall be an Employee if such person is a leased employee
(as defined below) of an Employer, a participant in the Supplemental Employment
Program, a foreign national on a temporary assignment to an Employer, or an
employee working under a Summer Internship Program, a Cooperative Education
Program, or other temporary or supplemental employment program of an Employer.
An employee of an Employer who is covered by a collective bargaining agreement
shall not be an Employee unless the terms of such collective bargaining
agreement provide for participation in the Plan. Notwithstanding the foregoing,
if a leased employee or an employee of an Affiliated Company becomes an
Employee, his service with the Company and Affiliated Companies prior to
becoming an Employee shall be taken into account for eligibility and vesting
purposes under the Plan. The term “employee” as used herein shall mean any
common law employee of the Company or an Affiliated Company but shall exclude
any person classified by the Company as an independent contractor even if such
individual is subsequently reclassified as a common law employee by the Internal
Revenue Service or any other agency, entity, or person.


6

--------------------------------------------------------------------------------





For purposes of the preceding paragraph, a “leased employee” is any person
(other than an employee of the Employer) who pursuant to an agreement between
the Employer and any other person (leasing organization) has performed services
for the Employer (or for the Employer and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full-time basis for a
period of at least one year, and such services are performed under primary
direction or control by the Employer.
2.29    Employer means the Company and/or any Participating Employer, either
collectively or separately as the context requires.
2.30    Employment Commencement Date means the date on which the Employee first
performs an Hour of Service under Section 2.34 for an Employer or an Affiliated
Company.
2.31    ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
2.32    Fair Market Value, as of any Business Day with respect to Company Stock,
means the closing sale price for Company Stock for such date on the New York
Stock Exchange, or, if no such sale occurred, the average of the closing bid and
asked prices for such date on the New York Stock Exchange.
2.33    Five Year Taxable Period means with respect to a Roth 401(k)
Contribution the period of time beginning on the first day of the taxable year
for which the Participant made a designated Roth 401(k) Contribution to the Plan
and ending after five consecutive taxable years have passed. With respect to a
direct Roth Rollover from another plan, the period begins on the first day of
the taxable year that the Participant made the designated Roth contribution to
the other plan and ends after five consecutive taxable years have passed. For
purposes of the Five Year Taxable Period, a reemployed veteran making a Roth
401(k) Contribution will be treated as having made in the taxable year of
qualified military service that the veteran designates at the year to which the
Roth 401(k) Contribution was made.


7

--------------------------------------------------------------------------------





2.34    Hour of Service means:
(a)    each hour for which an employee (whether or not as an Employee) is
directly or indirectly paid, or entitled to payment, for the performance of
duties for the Company or an Affiliated Company during the applicable
computation period;
(b)    each hour for which an employee (whether or not as an Employee) is
directly or indirectly paid, or entitled to payment, by the Company or an
Affiliated Company on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including short-term disability
), layoff, jury duty, military duty, or leave of absence;
(c)    each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Company or an Affiliated Company, with
respect to an employee (whether or not an Employee), provided such hours have
not previously been credited under either Paragraphs (a) or (b) above; and
(d)    In the case of an employee who is reemployed by the Company or an
Affiliated Company in accordance with the requirements of applicable federal law
following an authorized leave of absence due to service in the Armed Forces of
the United States, each hour during which such employee (whether or not as an
Employee) is not performing duties for the Company or an Affiliated Company due
to such military leave whether or not such employee is paid, or entitled to
payment, by the Company or an Affiliated Company.
For purposes of this Section, a payment shall be deemed to be made by or due
from the Company or an Affiliated Company whether such payment is directly made
by or due from the Company or Affiliated Company, or indirectly made through,
among other sources, a trust fund or insurer to which the Company or Affiliated
Company contributes or pays premium (e.g., for group term life insurance).
For purposes of Paragraphs (b) and (c) above, the following rules shall apply:
(i)    No more than five hundred and one (501) Hours of Service shall be
credited on account of any single continuous period during which the employee
performs no duties for the Company or an Affiliated Company (whether or not such
period occurs in a single computation period) except for short term disability
salary continuation;


8

--------------------------------------------------------------------------------





(ii)    No Hours of Service shall be credited for a payment made or due under a
plan maintained solely for the purpose of complying with applicable workers'
compensation, unemployment compensation, or disability insurance laws; and
(iii)    No Hours of Service shall be credited for a payment which solely
reimburses an employee for medical or medically related expenses incurred by the
employee.
In the case of a payment which is made or due on account of a period during
which an employee performs no duties for the Company or an Affiliated Company,
and which results in the crediting of Hours of Service under Paragraphs (b) or
(c) above, the number of hours and the period to which such hours are to be
credited shall be determined in accordance with the rules promulgated by the
United States Department of Labor in paragraphs (b), (c), and (d) of the
regulations at 29 CFR § 2530.200b-2 or any future regulations which change,
amend, or supersede such regulations, which regulations are incorporated by
reference herein.


9

--------------------------------------------------------------------------------





2.35    Hourly Pension Plan means the Pension Plan for Hourly Rated Employees of
Air Products and Chemicals, Inc., as amended from time to time.
2.36    IGS Savings Plan means the Industrial Gas and Supply Company Retirement
Savings Plan which was merged into the Plan effective as of March 31, 2000.
2.37    Investment Committee means the Pension Investment Committee of the
Company, consisting of persons appointed by the Finance Committee of the Board
and authorized, directed and empowered to supervise, monitor and review the
management, custody, control and investment performance of the assets of the
Plan.
2.38    Investment Vehicle means any security or other investment in which the
Trustee is authorized to invest Participant Contributions transferred to a
particular Participant Investment Fund, other than cash or interest-bearing
investments of a short-term nature in which such Participant Contributions may
be temporarily invested pending investment in such security or other investment.
2.39    Matched Contributions means Before-Tax Contributions and Roth 401(k)
Contributions that are matched by the Employer in accordance with Section 3.03.
2.40    Normal Retirement Age means age 65.
2.41    Participant means: (a) any Employee who is eligible to participate in
the Plan in accordance with Section 3.01, or (b) any former Employee by whom or
for whom contributions have been made under Sections 3.02, 3.03, 3.04, 3.12, or
3.13, and (c) any participant in the IGS Savings Plan on March 30, 2002, until
such time as all such contributions and earnings thereon have been withdrawn by
or distributed to such Employee, former Employee or IGS Savings Plan
Participant.
2.42    Participant Contributions mean, collectively, funds held and invested by
the Trustee under the Trust Agreement which were, when first transferred to the
Trustee, Matched Contributions, Unmatched Contributions, rollover contributions
as described in Section 3.12, or assets received in plan-to-plan transfers or
mergers as described in Section 3.13, together with earnings thereon.


10

--------------------------------------------------------------------------------





2.43    Participant Investment Funds mean the funds described in Appendix A, as
amended from time to time, which other than the Company Stock Fund, are chosen
by the Investment Committee, in which Participant Contributions and Company Core
Contributions are held for investment.
2.44    Participating Employer means those Affiliated Companies listed as
Participating Employers on Schedule I hereto, while such designation is in
effect, and any Affiliated Company which is later designated by the Board or
pursuant to authority delegated by the Board as a Participating Employer under
the Plan, whose designation has not been revoked. An Affiliated Company’s status
as a Participating Employer shall be automatically revoked upon its ceasing to
be an Affiliated Company. A Participating Employer or the Board or person acting
pursuant to authority delegated by the Board may revoke such designation at any
time, but until such acceptance has been revoked, all of the provisions of the
Plan and amendments thereto shall apply to the Employees and former Employees of
the Participating Employer. In the event the designation of a Participating
Employer is revoked, the Plan shall be deemed discontinued only as to such
Participating Employer.
2.45    Party in Interest has the meaning provided in ERISA Section 3(14), or
regulations promulgated thereunder or any future regulations which change,
amend, or supersede such regulations.
2.46    Period of Severance means a 12-consecutive-month period beginning on an
individual’s Severance from Service Date or any anniversary thereof and ending
on the next succeeding anniversary of such date during which the individual is
not credited with at least one Hour of Service.
2.47    Plan means the “Air Products and Chemicals, Inc. Retirement Savings
Plan” as set forth herein and as amended from time to time.


11

--------------------------------------------------------------------------------





2.48    Plan Administrator means the Senior Vice President – Human Resources, or
such other person or entity as he or she shall appoint to fill such role.
2.49    Plan Year means the annual period beginning on October 1 and ending on
September 30 of the following calendar year. A Plan Year shall be designated
according to the calendar year in which such Plan Year ends. The Plan Year shall
also be the limitation year for purposes of applying the limitation of Code
Section 415.
2.50    Qualified Default Investment Alternative means the Participant
Investment Fund chosen by the Investment Committee, as designated in Appendix A,
to meet the requirements of ERISA Section 404(c)(5) and the regulations
thereunder.
2.51    Qualified Domestic Relations Order means: (a) any qualified domestic
relations order as defined in Code Section 414(p) and ERISA Section 206(d), or
(b) any other domestic relations order permitted to be treated as a qualified
domestic relations order by the Plan Administrator under the provisions of the
Retirement Equity Act of 1984 and which the Plan Administrator determines to
treat as a qualified domestic relations order.
2.52    Reemployment Commencement Date means the first day on which an
individual performs an Hour of Service under Section 2.34 after incurring a
Period of Severance.
2.53    Retirement Plan means: (a) any profit-sharing, pension, or stock bonus
plan described in Code Sections 401(a) and 501(a), (b) any annuity plan or
annuity contract described in Code Sections 403(a) or 403(b) of the Code, or
(c) any individual retirement account or individual retirement annuity described
in Code Sections 408(a) or 408(b).
2.54    Retirement Program Change Effective Date means January 1, 2005, except
that (a) for Employees at the South Brunswick, New Jersey facility who were
hourly-rated instrument and electrical technicians, warehouse technicians,
laboratory technicians, maintenance technicians, operation technicians, or
production technicians as of January 1, 2005, the Retirement Program Change
Effective Date shall be January 1, 2006, and (b) for salaried Employees who were
on military leave on January 1, 2005, the Retirement Program Change Effective
Date shall be the first of the month following 30 days after returning from
military leave.


12

--------------------------------------------------------------------------------





2.55    Rollover Contribution Account means the account to which a Participant’s
Rollover Contributions made in accordance with Code Section 402(c)(2), if any,
are allocated. The Rollover Contribution Account shall not contain any
allocations of Roth Rollover Contributions; rather, Roth Rollover Contributions
shall be allocated to the Roth Rollover Contribution Account.
2.56    Roth 401(k) Contribution means a Participant’s Elective Deferral that is
(a) includable in the Participant’s gross income at the time that the Elective
Deferral is deferred, and (b) has been irrevocably designated as a Roth 401(k)
Contribution.
2.57    Roth 401(k) Contribution Account means the account to which a
Participant’s Roth 401(k) Contributions, if any, are allocated. No contributions
other than Roth 401(k) Contributions and properly attributable earnings will be
credited to a Participant’s Roth 401(k) Contribution Account; and gains, losses
and other credits or charges will be allocated on a reasonable and consistent
basis to such Roth 401(k) Contribution Account. The Plan will maintain a record
of the amount of Roth 401(k) Contributions in each Participant’s Roth 401(k)
Contribution Account. Distributions from a Participant’s Roth 401(k)
Contribution Account (other than corrective distributions) are not includable in
the Participant’s gross income if the distribution is made after the Five Year
Taxable Period and after the Participant’s death, disability or age 59 1/2.
Earnings on corrective distributions of Roth 401(k) Contribution are includable
in a Participant’s gross income in the same manner as earnings on corrective
distributions of Before-Tax Contributions; however, corrective distributions of
Roth 401(k) Contributions are not includible in the Participant’s gross income.


13

--------------------------------------------------------------------------------





2.58    Roth Rollover Contribution means the direct rollover from a Roth
elective deferral account under an applicable retirement plan described in Code
Section 402A(e)(1) and only to the extent the rollover is permitted under Code
Section 402(c).
2.59    Roth Rollover Contribution Account means the account to which a
Participant’s Roth Rollover Contributions, if any, are allocated. The Plan will
maintain a record of the amount of Roth Rollover Contributions in each
Participant’s Roth Rollover Contribution Account.
2.60    Salaried Pension Plan means the Air Products and Chemicals, Inc. Pension
Plan for Salaried Employees, as amended from time to time.
2.61    Severance from Service Date occurs on the earlier of (i) the date on
which an employee retires, voluntarily terminates, or is discharged from
employment with an Employer and all Affiliated Companies or dies; or (ii) the
first anniversary of the first date of a period in which an Employee remains
absent from service (with or without pay) with the Employer and all Affiliated
Companies for any reason other than voluntary termination, retirement,
discharge, or death, such as vacation, holiday, sickness, disability, leave of
absence, or layoff; provided that, in the case of an individual who is absent
from work for maternity or paternity reasons, a Severance from Service Date
shall not occur until the second anniversary of the date the individual begins
such maternity or paternity leave. For purposes of the foregoing, an Employee’s
absence from work for maternity or paternity reasons means an absence (a) by
reason of the pregnancy of the Employee, (b) by reason of the birth of a child
of the Employee, (c) by reason of the placement of a child with the Employee in
connection with the adoption of such child by such Employee, or (d) for purposes
of caring for such child for a period beginning immediately following such birth
or placement; provided that the Employee has provided to the Plan Administrator,
in the form and manner prescribed by the Plan Administrator, information
establishing (a) that the absence from work is for maternity or paternity
reasons and (b) the number of days for which there was such an absence. Nothing
in this Section shall be construed as expanding or amending any maternity or
paternity leave policy of the Employer. Notwithstanding the above, an individual
who is absent from work due to a leave of absence, whether or not for maternity
or paternity reasons, who returns to work immediately following the leave of
absence shall be deemed not to have a Severance from Service date.


14

--------------------------------------------------------------------------------





2.62    Trust Agreement means the trust agreement referred to in Article IV, as
the same may be amended from time to time.
2.63    Trust Fund means the assets held in trust for purposes of the Plan.
2.64    Trustee means such trustee or trustees as shall be appointed by the
Investment Committee under the Trust Agreement.
2.65    Unmatched Contributions mean any Roth 401(k) Contributions which are not
Matched Contributions, Before‑Tax Contributions which are not Matched
Contributions or Catch-up Contributions.
2.66    Senior Vice President-Human Resources shall mean the Senior Vice
President, Human Resources of the Company, or any successor to that position.
2.67    Years of Service mean the service credited to a Participant for purposes
of determining the amount of Company Core Contributions allocated to the
Participant’s account under Section 3.04. The following rules shall apply in
calculating Years of Service under this Plan:
(a)    An Employee shall be credited with a Year of Service for each 12
consecutive month period during the period beginning on the Employee’s
Employment Commencement Date and ending on the Employee’s Severance from Service
Date.
(b)    If an Employee has a Severance from Service Date and after January 1,
2005 is rehired by the Employer as a salaried Employee or after February 1, 2011
is rehired by the Employer as a non-union hourly Employee, Years of Service
prior to the Employee’s Severance from Service Date shall not be taken into
account as Years of Service. The Employee’s date of reemployment shall be the
Employee’s Employment Commencement Date for purposes of (a) above.


15

--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, an hourly employee who is receiving
credited service in the Hourly Pension Plan and becomes a salaried Employee
after January 1, 2005, or a salaried employee who is receiving credited service
in the Salaried Pension Plan and becomes a non-union hourly Employee after
February 1, 2011 will be credited with Years of Service beginning with the date
he or she first earned Credited Service under the Salaried Pension Plan or the
Hourly Pension Plan, as applicable, but excluding any period when he or she was
not employed by the Company or an Affiliated Company, and any period of active
employment with respect to which service is not taken into account in
calculating his or her Accrued Benefit under such Plan.
(d)    Notwithstanding the foregoing, for periods of service prior to January 1,
2005, an Employee who was a Core Contribution Participant as of January 1, 2005,
will be credited with Years of Service beginning with the date he or she first
earned Credited Service under the Salaried Pension Plan or the Hourly Pension
Plan, but excluding any period when he or she was not employed by the Company or
an Affiliated Company, and any period with respect to which service is not taken
into account in calculating his or her Accrued Benefit under such Plan as of
January 1, 2005.
(e)    An Employee who was an employee of E. I. du Pont de Nemours and Company
(“DuPont”) and who was hired by the Company in connection with the purchase of
DuPont Air Products NanoMaterials L.L.C. on April 2, 2012, shall be credited
with a Year of Service for each 12 consecutive month period during the period
beginning on the Employee’s service date with DuPont and ending on the
Employee’s Severance from Service Date.


16

--------------------------------------------------------------------------------





2.68    Years of Vesting Service means the service credited to an Employee for
purposes of determining the Employee’s vested interest in the portion of his
account attributable to Company Core Contributions and related investment
earnings and losses. The following rules shall apply in calculating Years of
Vesting Service under this Plan:
(a)    An Employee shall be credited with full and partial Years of Vesting
Service for the period from the Employee’s Employment Commencement Date to the
Employee’s Severance from Service Date and, if applicable, from the Employee’s
Reemployment Commencement Date to the Employee’s subsequent Severance from
Service Date; provided that, an Employee who is absent from work due to
maternity or paternity leave as defined in subsection 2.61 immediately prior to
their Severance from Service Date shall not be credited with Vesting Service for
any period of such maternity or paternity leave that extends beyond the one year
anniversary of the date the individual begins such maternity or paternity leave.
Years of Vesting Service shall be calculated on the basis that 12 consecutive
months of employment equal one year. For this purpose, partial Years of Vesting
Service shall be aggregated.
(b)    If an Employee retires, voluntarily terminates, or is discharged from
employment with the Employer and all Affiliated Companies and is subsequently
reemployed, the period commencing on the Employee’s Severance from Service Date
and ending on the reemployment date shall be taken into account, if such period
is 12 months or less in duration; provided that, if an Employee retires,
voluntarily terminates, or is discharged from employment with the Employer and
all Affiliated Companies during a period when the Employee was absent for
another reason and is subsequently reemployed, the period commencing on the
Employee’s Severance from Service Date and ending on the reemployment date shall
be taken into account, but only if the reemployment date occurs within 12 months
of the first date of absence.


17

--------------------------------------------------------------------------------





(c)    If an Employee is reemployed after incurring five consecutive Periods of
Severance, and the Employee had never previously earned any vested benefits
under the Plan, including Company Matching Contributions, Years of Vesting
Service after such Periods of Severance shall not be taken into account for
purposes of determining the vested interest in the portion of his account
attributable to Company Core Contributions made before such Periods of
Severance, and Years of Vesting Service before such Periods of Severance shall
not be taken into account for the purpose of determining the vested interest in
the portion of his account attributable to Company Core Contributions made after
such Periods of Severance.
(d)    Years of Vesting Service shall include all periods described in
paragraphs (a), and (b) above (including those periods during which the Employee
was a leased employee within the meaning of section 414(n) or 414(o) of the
Code) whether or not the Employee qualified as an Employee during those periods.
(e)    An Employee who was an employee of DuPont and who was hired by the
Company in connection with the purchase of DuPont Air Products NanoMaterials
L.L.C. on April 2, 2012, shall be credited with full and partial Years of
Vesting Service for the period from the Employee’s service date with DuPont to
the Employee’s Severance from Service Date.
ARTICLE III    

ELIGIBILITY, CONTRIBUTIONS, WITHDRAWALS, DISTRIBUTIONS,
ROLLOVERS, AND PLAN-TO-PLAN TRANSFERS




3.01    Eligibility and Commencement of Participation.
(a)    An Employee shall be eligible to participate in the Plan upon meeting the
requirements of (i) or (ii) as follows:


18

--------------------------------------------------------------------------------





(i)    An Employee shall be eligible to participate in the Plan upon completion
of thirty (30) days of service after the date as of which the Employee is first
scheduled or expected to be credited with one thousand (1,000) Hours of Service
as an Employee during the next twelve (12)-month period. Such Employee will
begin his participation as of the first complete pay period following the
completion of such thirty (30) days of service if such Employee shall make an
affirmative election to participate in accordance with procedures adopted by the
Plan Administrator under Paragraph 3.02(a), (b), or (c) , or a Deemed Election
pursuant to Paragraph 3.02(d). Notwithstanding the foregoing, a Core
Contribution Participant shall be eligible to participate in benefits under
Section 3.04 of the Plan on the later of the Retirement Program Change Effective
Date or the date he becomes a Core Contribution Participant, provided that he is
scheduled or expected to be credited with one thousand (1,000) Hours of Service
during the next twelve (12)-month period.
(ii)    An Employee who has not satisfied the service requirements of the
preceding paragraph shall be eligible to participate in the Plan, upon such
Employee's completion of 1,000 Hours of Service during an eligibility
computation period. An eligibility computation period is the twelve (12) month
period beginning on the Employee’s Employment Commencement Date, or, in the
event such Employee does not complete 1,000 Hours of Service in such twelve (12)
month period, all Plan Years beginning after the first day of such twelve (12)
month period. Such an Employee may begin his participation as of the first full
pay period which includes the earlier of (i) the first day of the Plan Year
which follows his satisfaction of the eligibility requirements in the preceding
sentence, or (ii) the date which is six months after the date on which he
satisfied such eligibility requirements, if such Employee makes an affirmative
election to participate in accordance with Paragraph 3.01(a)(i). A Core
Contribution Participant who has not satisfied the service requirements of the
preceding paragraph shall be eligible to participate in benefits under
Section 3.04 of the Plan upon such Participant’s completion of 1,000 Hours of
Service during an eligibility computation period.


19

--------------------------------------------------------------------------------





(iii)    Employees who were former participants of the IGS Savings Plan shall be
eligible to participate upon their becoming an Employee provided they make an
affirmative election to participate in accordance with the procedures adopted by
the Plan Administrator under subsection 3.02(a), (b), or (c) or a Deemed
Election pursuant to subsection 3.02(d).
(iv)    An Employee who was an employee of DuPont and who was hired by the
Company in connection with the purchase of DuPont Air Products NanoMaterials
L.L.C. on April 2, 2012, shall be eligible to participate in the Plan as soon as
administratively possible upon his becoming an Employee provided he makes an
affirmative election to participate in the Plan in accordance with the
procedures adopted by the Plan Administrator under subsection 3.02(a), (b), or
(c) or a Deemed Election pursuant to subsection 3.02(d).
(b)    An Employee eligible to participate in the Plan shall remain eligible to
participate (subject to the applicable suspension provisions of Sections 3.02,
3.07, and 3.08) for so long as he is an Employee. An Employee who terminates his
employment with the Company and all Affiliated Companies after becoming eligible
to participate in the Plan, or an Employee who otherwise ceases to be employed
as an Employee, shall, upon reemployment by an Employer as an Employee, be
eligible to participate in the Plan and may begin his participation as soon as
administratively possible so long as an election is properly made as provided in
Paragraph 3.02; except that such reemployed Core Contribution Participant shall
be eligible to participate in Company Core Contributions as of the later of the
Retirement Program Change Date or his Reemployment Commencement Date (or, if no
Severance from Service has occurred, the later of the Retirement Program Change
Date or the date he once again meets the definition of Employee). An Employee
who becomes represented by a collective bargaining agent will remain eligible to
participate in the Plan until a collective bargaining agreement is executed by
the Employer by which the Employee is employed and the bargaining agent and,
subsequent thereto, will only remain eligible to participate in the Plan if the
collective bargaining agreement so provides. An Employee who terminates
employment with the Company and all Affiliated Companies prior to becoming
eligible to participate in the Plan shall be treated as a new Employee for
purposes of this Section 3.01 upon reemployment by an Employer.


20

--------------------------------------------------------------------------------





(c)    Notwithstanding any other provision of this Plan, the availability of
Before-Tax Contributions, Roth 401(k) Contributions, Catch-up Contributions,
Company Core Contributions and Company Matching Contributions shall not
discriminate in favor of Highly Compensated Employees.
3.02    Before-Tax, Roth 401(k) and Catch-up Contributions. Each Employee shall
commence participation in the Plan by making an election to make contributions
to the Plan as described in (a), (b), (c), or (d) below (the “Deferral
Election”).
(a)    Before-Tax Contributions. An Employee may make an election to reduce
periodic installments of his Annual Salary otherwise payable for each succeeding
pay period and direct the Employer to make a contribution to the Plan on his
behalf in an amount equal to a whole number from 3 to 50 percent of such
periodic installment of his Annual Salary (subject to the provisions of
Section 3.07). The combined Before-Tax Contribution and Roth 401(k) Contribution
cannot exceed the limitations under Code Section 402(g) or 50 percent of a
Participant’s periodic installment of Annual Salary.
(b)    Roth 401(k) Contributions. An Employee may make an election to contribute
an amount equal to a whole number from 3 to 50 percent of each such periodic
installment of his Annual Salary (subject to the provisions of Section 3.07) to
the Plan. The combined Before-Tax Contribution and Roth 401(k) Contribution
cannot exceed the limitations under Code Section 402(g) or 50 percent of a
Participant’s periodic installment of Annual Salary.
(c)    Catch-up Contributions. Effective October 1, 2002, a Participant who
attains age 50 by the end of the applicable calendar year and who has made
Before-Tax Contributions or Roth 401(k) Contributions for the calendar year or
Plan Year, as applicable, up to the lesser of the statutory limit described in
Section 3.07(c)(i), the Plan limit described in Section 3.02(a), or, if such
Participant is a Highly Compensated Employee, the highest amount of Before Tax
Contributions or Roth 401(k) Contributions that can be retained in the Plan with
respect to such Participant without violating the Average Deferral Percentage
Test described in Section 3.07(b)(1), shall be eligible to make additional
Before-Tax Contributions or Roth 401(k) Contributions to the Plan in the amount
of $5,000, which amount shall be adjusted pursuant to cost of living adjustments
described in Code Section 414(v)(2)(c).


21

--------------------------------------------------------------------------------





(d)    Deemed Election. (i) Each salaried Employee who becomes eligible to
participate in the Plan on or after the Retirement Program Change Effective
Date, (ii) each hourly Employee who becomes eligible to participate in the Plan
on and after October 1, 2007, and (iii) each Employee who is covered by a
collective bargaining agreement on or after November 1, 2017 and the terms of
such agreement provide for participation in the Plan, shall be considered to
have directed the Employer to reduce his salary in order to make a Before-Tax
Contribution in an amount equal to six (6) percent of each periodic installment
of his Annual Salary (subject to the provisions of Section 3.07) on his behalf
to the trust for the Plan established under the Trust Agreement unless such
Employee files (or has filed) a Deferral Election with the Employer. Such Deemed
Election shall be effective in accordance with procedures established by the
Plan Administrator after written notice has been provided to the Employee.
(e)    Limits on Contributions. Notwithstanding the foregoing, the maximum
combined total of Roth 401(k) Contributions and Before-Tax Contributions being
made by or on behalf of a Participant at any time may not exceed 50 percent of
the Participant's installments of Annual Salary payable at the time, and Roth
401(k) Contributions and Before-Tax Contributions may be made only to the extent
that such Contributions to a Participant's account for any Plan Year do not
cause the limitations on Annual Additions to a Participant's account as set
forth in Section 3.14 to be exceeded.
(f)    Election Changes. An Employee may, by giving notice to the Plan
Administrator, change his Deferral Election, including a Deemed Election, and
direct the Employer to reduce or contribute, as the case may be, different
permitted percentages of his periodic installments of Annual Salary, effective
as soon as administratively practicable thereafter. In the event of a change in
Annual Salary, the Employee's then current contribution percentage shall
automatically be applied to the new Annual Salary, as soon as administratively
practicable thereafter.


22

--------------------------------------------------------------------------------





(g)    Suspension of Elections. An Employee may, by notice to the Plan
Administrator, initiate a suspension of his Deferral Election beginning as soon
as administratively practicable thereafter. In addition, suspension shall be
automatic as of the first pay in which a Participant ceases to be an Employee.
In the event the participant initiates the suspension, the Participant may elect
to resume his Deferral Election in accordance with the provisions of
Section 3.01 effective as soon as administratively practicable thereafter,
provided that he is an Employee as of the date when the Deferral Election
resumes.
(h)    Termination of Elections. Subsequent to a Distribution Event, the
Participant shall have no right to continue making contributions to the Plan,
but shall have the right to redirect the investment of the amounts in his
accounts in accordance with Section 4.03 and to change or revoke his written
designation of Beneficiary in accordance with Section 5.02.
(i)    Administrative Rules. The Plan Administrator may from time to time
establish such rules and procedures for determining and adjusting the
percentages of Annual Salary subject to Deferral Elections as the Plan
Administrator shall in his sole discretion deem to be necessary or desirable for
the administration of the Plan in accordance with the Code and ERISA, including,
without limitation, rules and procedures establishing limitations on the
frequency with which all or certain Participants may alter the percentage of
their Annual Salary which are subject to Deferral Elections and rules and
procedures allowing for the contributions of a specified dollar amount of
Before-Tax Contributions, Roth 401(k) Contributions or Catch-Up Contributions in
lieu of fixed whole percentage. Notwithstanding any provision in the Plan to the
contrary, solely with respect to a Participant in the Air Products Deferred
Compensation Plan, the Plan Administrator may from time to time adjust the
percentage of Annual Salary Deferral Elections as the Plan Administrator shall
in his sole discretion deem to be necessary or desirable for the administration
of both the Plan and the Air Products Deferred Compensation Plan.


23

--------------------------------------------------------------------------------





(j)    Vesting. A Participant shall have a fully vested, nonforfeitable right to
any benefits derived from Before-Tax Contributions, Roth 401(k) Contributions,
After-Tax Contributions and Catch-up Contributions made under this Section 3.02.
3.03    Company Matching Contributions. The Employer shall make Company Matching
Contributions to the Plan on behalf of each Employee who participates in the
Plan in accordance with the following provisions:
(a)    Enhanced Formula. Effective as of the later of the Retirement Program
Change Effective Date or the date he becomes a Core Contribution Participant,
each Core Contribution Participant shall receive Company Matching Contributions
as soon as administratively practicable after each pay date from the Employer
equal to the sum of (i) and (ii) below:
(i)    75 percent of the first (4) percent of the Participant’s Annual Salary
that is deferred by the Participant each pay period to the Plan as Before-Tax
Contributions or Roth 401(k) Contributions provided that the Participant has
elected to contribute at least three (3) percent as Before-Tax Contributions or
Roth 401(k) Contributions, excluding Catch-up Contributions, and
(ii)    50 percent of the next two (2) percent of the Participant’s Annual
Salary that is deferred by the Participant each pay period to the Plan as
Before-Tax Contributions or Roth 401(k) Contributions, excluding Catch-up
Contributions.
(b)    Regular Formula. Each Participant who is not eligible to receive Company
Matching Contributions in accordance with (a) above, shall receive Company
Matching Contributions as of the end of each pay period from the Employer equal
to the sum of (i) and (ii) below:


24

--------------------------------------------------------------------------------





(i)    75 percent of the first (3) percent of the Participant’s Annual Salary
that is deferred by the Participant each pay period to the Plan provided that
the Participant has elected to contribute at least three (3) percent as
Before-Tax Contributions or Roth 401(k) Contributions, excluding Catch-up
Contributions, and
(ii)    25 percent of the next three (3) percent of the Participant’s Annual
Salary that is deferred by the Participant each pay period to the Plan as
Before-Tax Contributions or Roth 401(k) Contributions , excluding Catch-up
Contributions.
(c)    Form of Company Matching Contribution. A Company Matching Contribution
will be made to the Trustee at least annually, but (unless the Company
determines otherwise) only out of the Employer’s current or accumulated earnings
and profits, and may be made in whole or in part in cash or Company Stock.
Company Matching Contributions to be made in Company Stock shall be valued for
such purpose at the Fair Market Value on the last Business Day of the period for
which the Company Matching Contribution is made. If the Company shall not have
taken action to discontinue the Plan in accordance with the provisions of
Section 7.01 prior to the end of any Plan Year, the Employer’s Company Matching
Contribution for such Plan Year shall become a fixed obligation as of the end of
such Plan Year to the extent of the Employer’s current or accumulated earnings
and profits.
(d)    Reconciliation of Company Matching Contribution. Effective January 1,
2018, on an annual basis, the Employer shall ensure that a Participant’s Company
Matching Contribution is equal to the maximum contribution the Participant would
receive under the Enhanced Formula for Core Contribution Participants and the
Regular Formula for all other eligible Participants for the calendar year based
upon the Participant’s Before-Tax and Roth 401(k) Contributions for the entire
calendar year. The Employer shall make the appropriate Matching Contribution to
the Plan.


25

--------------------------------------------------------------------------------





(e)    Limits on Company Matching Contributions. Notwithstanding the foregoing,
no Company Matching Contribution shall be made for the account of any
Participant to the extent that such Company Matching Contribution, after the
adjustments provided for in the following sentence, would violate the Actual
Contribution Percentage Test, as described in Section 3.07. Any corrective
actions taken to avoid such violations shall be performed in accordance with
Section 3.07.
(f)    Vesting. A Participant shall have a fully vested, nonforfeitable right to
any benefits derived from Company Matching Contributions, subject to the
forfeiture provisions of Section 3.07 and Paragraph 3.14(c).
(g)    Collectively Bargained Employees. A Participant whose terms and
conditions of employment are covered by a collective bargaining agreement shall
not be entitled to receive a Matching Contribution unless the terms and
conditions of such agreement provide for a Company Matching Contribution.
3.04    Company Core Contributions. Effective as of the Retirement Program
Change Effective Date, each Core Contribution Participant shall receive Company
Core Contributions from the Employer in accordance with the following
provisions:
(a)    Formula. The Employer shall allocate a Company Core Contribution at least
annually to the account of each eligible Participant at any time during the Plan
Year in accordance with the following schedule:
Years of Service
Amount of Company Core Contributions
Less than 10 Years of Service
4% of Annual Salary
10-19 Years of Service
5% of Annual Salary
20 or more Years of Service
6% of Annual Salary





26

--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, Annual Salary for purposes of determining
the amount of Company Core Contributions under (a), above, shall not include any
Annual Salary earned by a Participant before the Participant became eligible to
receive Company Core Contributions.
(c)    Collectively Bargained Employees. A Participant whose terms and
conditions of employment are covered by a collective bargaining agreement shall
not be entitled to receive a Company Core Contribution unless the terms and
conditions of such agreement provide for a Company Core Contribution.


3.05    Company Core Contribution Vesting Rules. A Participant’s Company Core
Contributions and related investment earnings and losses shall be subject to the
following vesting rules:
(a)    Vesting Schedule. Effective on and after October 1, 2007, a Participant
who is an Employee shall have a vested, nonforfeitable right to the portion of a
Participant’s account attributable to Company Core Contributions, including any
related investment earnings and losses, according to the following vesting
schedule, or, if earlier, after attaining Normal Retirement Age while employed
by the Employer or an Affiliated Company:


Years of Vesting Service
Percent Vested
Less than 1
0%
1
20%
2
40%
3
60%
4
80%
5
100%



Prior to October 1, 2007, a Participant who is an Employee would have a fully
vested, nonforfeitable right to the portion of a Participant’s account
attributable to Company Core Contributions, including any related investment
earnings and losses, after completing at least 5 Years of Vesting Service, or,
if earlier, after attaining Normal Retirement Age while employed by the Employer
or an Affiliated Company.


27

--------------------------------------------------------------------------------





Effective September 30, 2016, a Participant who was an Employee of Versum
Materials, US LLC on September 30, 2016 shall have a vested, nonforfeitable
right to the portion of the Participant’s account attributable to Company Core
Contributions, including any related investment earnings and losses.
Effective the later of January 3, 2017 or the Closing, in the case of a
Participant who prior to the Closing as defined in the Purchase Agreement by and
between Air Products and Chemicals, Inc., and Evonik Industries AG Dated as of
May 6, 2016 (the “Evonik Agreement”) was employed by the Company’s PMD Business
as that term is defined in the Evonik Agreement and who upon the Closing will
become an employee of Evonik Industries AG or one of its affiliates, such
Participant shall have a vested, nonforfeitable right to the portion of the
Participant’s account attributable to Company Core Contributions, including any
related investment earnings and losses.

Effective January 1, 2018, a Participant shall have a vested, nonforfeitable
right to the portion of the Participant’s account attributable to Company Core
Contributions, including any related investment earnings and losses. The Vesting
Schedule as detailed above will no longer be applicable to any Participant.

(b)    Forfeitures.
(i)    If a Participant is not fully vested in Company Core Contributions as
described in (a) above at the time he incurs a Severance from Service Date, the
unvested portion of the Participant’s account attributable to Company Core
Contributions and related investment earnings and losses shall be forfeited as
of the earlier of:


28

--------------------------------------------------------------------------------





(A)    the date on which he receives a distribution of his entire vested
interest in his account; or
(B)    the date on which he incurs five consecutive Periods of Severance.
(ii)    A Participant who has no portion of his account attributable to Company
Matching Contributions, Participant Before-Tax Contributions or Roth 401(k)
Contributions and whose vested interest in the portion of his account
attributable to Company Core Contributions is zero shall be deemed to have
received a distribution of his account as of his Severance from Service Date.
(iii)    If a Participant is rehired by the Employer or an Affiliated Company
before incurring five consecutive Periods of Severance, any amount forfeited
under subsections (i) or (ii) shall be restored to his account as soon as
administratively practicable. Such restoration shall be made from currently
forfeited amounts in accordance with subsection (iv), or from additional
contributions by the Employer and shall be invested in the Qualified Default
Investment Alternative.
(iv)    Amounts forfeited shall be used to first restore future amounts required
to be restored in accordance with subsection (iii) with respect to the Plan
Year. After such restoration, if any, is made, such amounts shall be used to
reduce future Company Core Contributions and Company Matching Contributions made
by the Employer by which the former Participant was employed, or to defray
administrative costs of the Plan as determined by the Company.
(v)    Notwithstanding anything in the Plan to the contrary, in the event a
portion of a Participant’s account is forfeited in accordance with Section
3.05(b), the portion of a Participant’s account attributable to the Company
Stock Fund may only be forfeited after all other available assets under the Plan
have been forfeited.


29

--------------------------------------------------------------------------------









(vi) Effective January 1, 2018, a Participant shall have a vested,
nonforfeitable right to the portion of the Participant’s account attributable to
Company Core Contributions, including any related investment earnings and
losses.
3.06    Timing of Contributions. Before-Tax, Roth 401(k) and Catch-up
Contributions shall be transferred to the Trustee as soon as practicable
following the date on which the Participant’s pay is reduced by the amount of
the contribution. Company Matching Contributions and Company Core Contributions
shall be transferred to the Trustee at least annually, but in all cases no later
than the last date on which amounts so paid may be deducted for federal income
tax purposes for the taxable year of the Employer in which the Plan Year ends.
3.07    Nondiscrimination Limitations and Corrective Measures.
(a)    For purposes of this Section 3.07, the following terms shall have the
meanings indicated below:
(i)    Actual Contribution Percentage. The Actual Contribution Percentages for a
Plan Year for the group of all Highly Compensated Employees and for the group of
all Nonhighly Compensated Employees respectively are the averages, calculated to
the nearest one-hundredth of a percentage point (.01%), of the ratios,
calculated separately to the nearest one-hundredth of a percentage point (.01%)
for each Employee in the respective group, of the amount of Company Matching
Contributions and After Tax Contributions (and any Qualified Non-Elective
Contribution made under Paragraph 3.07(c)(x) for purposes of satisfying the
Actual Contribution Percentage Test) made to the Plan on behalf of each such
Employee for such Plan Year, to the Employee's Compensation for such Plan Year,
whether or not the Employee was a Participant for the entire Plan Year. The
Actual Contribution Percentage calculation may include Before-Tax Contributions
and Roth 401(k) Contributions, excluding Catch-up Contributions, so long as:
(A) the Actual Deferral Percentage Test is met before such Before-Tax
Contributions and Roth 401(k) Contributions are used in the Actual Contribution
Percentage Test, and continues to be met following the exclusion of those
Before-Tax Contributions and Roth 401(k) Contributions that are used to meet the
Actual Contribution Percentage Test and (B) the requirements of Treasury
Regulation §1.401(m)-1(b)(5) are satisfied. For purposes of determining the
Actual Contribution Percentage, only those Employees who are eligible to elect
After Tax Contributions or to receive Company Matching Contributions for all or
a portion of the applicable Plan Year, or who would be so eligible absent a
suspension in accordance with the terms of the Plan, are taken into account; any
such Employee who would be a Participant if such Employee made an After Tax
Contribution or had a Before-Tax


30

--------------------------------------------------------------------------------





Contribution or Roth 401(k) Contribution made on his behalf shall be treated as
an eligible Employee on behalf of whom no After Tax Contributions or Company
Matching Contributions are made.
For purposes of this Section, and except as otherwise provided in Treasury
regulations, if the Plan and any other plan are aggregated for purposes of Code
Section 410(b) (other than for purposes of the average benefit percentage test),
such plans (including the Plan) shall be treated as one (1) plan for purposes of
calculating the Actual Contribution Percentage. Except as otherwise provided in
Treasury regulations, if any Highly Compensated Employee who is a Participant in
this Plan also participates in any other plan of the Employer to which employee
or matching contributions are made, all such plans (including the Plan) shall be
treated as one (1) plan with respect to such Participant.
(ii)    Actual Contribution Percentage Test means the test described in
Paragraph 3.07(b)(ii).
(iii)    Actual Deferral Percentage. The Actual Deferral Percentages for a Plan
Year for the group of all Highly Compensated Employees and for the group of all
Non-highly Compensated Employees respectively are the averages, calculated to
the nearest one-hundredth of a percentage point (.01%), of the ratios,
calculated separately to the nearest one-hundredth of a percentage point (.01%)
for each Employee in the respective group, of the amount of Before-Tax
Contributions and Roth 401(k) Contributions, excluding Catch-up Contributions
(and Qualified Non-Elective Contributions made under Paragraph 3.07(c)(x) for
purposes of satisfying the Actual Deferral Percentage Test), paid under the Plan
on behalf of each such Employee for such Plan Year, including Excess Deferrals,
to the Employee's Compensation for such Plan Year (whether or not the Employee
was a Participant for the entire Plan Year) but excluding Before-Tax
Contributions and Roth 401(k) Contributions that are taken into account in the
Actual Contribution Percentage Test. Only those Employees who are eligible to
elect Before-Tax Contributions or Roth 401(k) Contributions for all or a portion
of the applicable Plan Year, or who would be so eligible absent a suspension in
accordance with the terms of the Plan, are taken into account; any such Employee
who would be a Participant but for the failure to have Before-Tax Contributions
or Roth 401(k) Contributions made on his behalf shall be treated as an eligible
Employee on whose behalf no Before-Tax Contributions or Roth 401(k)
Contributions are made.


31

--------------------------------------------------------------------------------





For purposes of this Section and except as otherwise provided in Treasury
regulations, if the Plan and any other plan which includes a cash or deferred
arrangement (within the meaning of Code Section 401(k)) are aggregated for
purposes of Code Section 410(b) (other than for purposes of the average benefit
percentage test), the cash or deferred arrangements in such plans (including the
Plan) shall be treated as one (1) plan for purposes of calculating the Actual
Deferral Percentage. Except as otherwise provided in Treasury regulations, if
any Highly Compensated Employee who is a Participant in this Plan also
participates in any other cash or deferred arrangement (within the meaning of
Code Section 401(k)) of the Company or an Affiliated Company, all such cash or
deferred arrangements (including under the Plan) shall be treated as one (1)
cash or deferred arrangement with respect to such Participant.
(iv)    Actual Deferral Percentage Test means the test described in
Paragraph 3.07(b)(i).
(v)    Compensation shall mean, except as otherwise provided in the definition
of “Highly Compensated Employee”, a definition of compensation which satisfies
Code Section 414(s) and regulations thereunder, and which is consistently used
in any one Plan Year for purposes of this Section 3.07.


32

--------------------------------------------------------------------------------





(vi)    Excess Aggregate Contributions mean, with respect to any Highly
Compensated Employee for a Plan Year, the excess of:
(A)    The total After Tax Contributions and Company Matching Contributions
(and, where applicable, Before-Tax Contributions and Roth 401(k) Contributions,
taken into account under the Actual Contribution Percentage Test) made on behalf
of such Highly Compensated Employee taken into account in computing the Actual
Contribution Percentage for such Plan Year, over
(B)    The maximum amount of After Tax Contributions and Company Matching
Contributions (and, where applicable, Before-Tax Contributions and Roth 401(k)
Contributions, taken into account under the Actual Contribution Percentage Test)
on behalf of such Highly Compensated Employee which are permitted by the Actual
Contribution Percentage Test.
(vii)    Excess Contributions mean, with respect to any Highly Compensated
Employee for a Plan Year, the excess of:
(A)    The total Before-Tax Contributions and Roth 401(k) Contributions made on
behalf of such Highly Compensated Employee taken into account in computing the
Actual Deferral Percentage of Highly Compensated Employees for such Plan Year,
over
(B)    The maximum amount of such Before-Tax Contributions and Roth 401(k)
Contributions, excluding Catch-up Contributions, on behalf of such Highly
Compensated Employee which are permitted by the Actual Deferral Percentage Test.
(viii)    Excess Deferrals mean the Before-Tax Contributions and Roth 401(k)
Contributions that are includible in a Participant's gross income because they
have exceeded the dollar limitation contained in Code Section 402(g).


33

--------------------------------------------------------------------------------





(ix)    Highly Compensated Employee means any Employee who performs service for
the Company or an Affiliated Company during the determination year (as defined
below) and who was: (A) a Five-Percent Owner at any time during the current or
preceding Plan Year, or (B) for the preceding Plan Year had Compensation from
the Employer or an Affiliated Company in excess of $115,000 (as adjusted
pursuant to Code Section 414(q)). At the election of the Plan Administrator and,
as provided for in Exhibit III, in a manner consistent with Code Section 414(q)
and any regulations or other IRS pronouncements thereunder, clause (B) in the
preceding sentence can be limited to those Employees who are in the top twenty
percent (20%) of Employees ranked on the basis of compensation for such
look‑back year. At the election of the Plan Administrator, as provided for in
Exhibit III, Compensation for the purpose of this Paragraph 3.07(a)(ix) may be
determined on the basis of a calendar year, rather than the Plan Year.
(x)    To the extent required by applicable law "Highly Compensated Employee"
shall also include a highly compensated former employee, which is any employee
who separated from service prior to the current Plan Year and who was either a
Highly Compensated Employee in any determination year ending on or after the
Employee's attainment of age fifty five (55).
For purposes of this definition, Compensation is as defined in Code
Section 415(c)(3).
(xi)    Nonhighly Compensated Employee means any employee who is not a Highly
Compensated Employee.
(xii)    Qualified Non-Elective Contributions mean contributions made by the
Company described in Paragraph 3.07(c)(x).
(xiii)    Five Percent Owner means an Employee who shall be considered to be a
Five Percent Owner for any Plan Year if at any time during such year such
Employee was a five percent owner of the Employer, determined in accordance with
the rules of Code Section 416(i)(1).


34

--------------------------------------------------------------------------------





(b)    Nondiscrimination Tests.
(i)    Actual Deferral Percentage Test. Notwithstanding any provision herein to
the contrary, the Actual Deferral Percentage for the group of all eligible
Highly Compensated Employees for each Plan Year must not exceed the greater of:
(A)    the Actual Deferral Percentage for the previous Plan Year for the group
of all eligible Nonhighly Compensated Employees multiplied by 1.25; or
(B)    the Actual Deferral Percentage for the previous Plan Year of such group
of Nonhighly Compensated Employees multiplied by 2.0, but in no event more than
two (2) percentage points greater than the Actual Deferral Percentage for the
previous Plan Year of such group of Nonhighly Compensated Employees.
The Senior Vice President - Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Deferral Percentage
test those Employees who could be excluded from participation under the minimum
age and service requirements of Code Section 410(a)(1)(A) ("early participation
employees"), other than those early participation employees who are Highly
Compensated Employees, to the extent permitted under Code Section 401(k)(3)(F).
Any such election shall be reflected in Exhibit III.
The Actual Deferral Percentage test set forth in this Paragraph 3.07(b)(i) shall
be performed in accordance with Code Section 401(k), the regulations thereunder,
and any related IRS pronouncements, including IRS Notice 98-1 to the extent
applicable. The Actual Deferral Percentage test set forth in this
Paragraph 3.07(b)(i) may be performed with current year Non-Highly Compensated
Employee data, rather than prior year data, if so elected by the Employer. Any
such election shall be made by the Senior Vice-President - Human Resources and
shall be reflected in Exhibit III.
(ii)    Actual Contribution Percentage Test. Notwithstanding any provision
herein to the contrary, the Actual Contribution Percentage for the group of all
eligible Highly Compensated Employees for each Plan Year must not exceed the
greater of:


35

--------------------------------------------------------------------------------





(A)    The Actual Contribution Percentage for the previous Plan Year for the
group of all eligible Nonhighly Compensated Employees multiplied by 1.25; or
(B)    The Actual Contribution Percentage for the previous Plan Year of such
group of Nonhighly Compensated Employees multiplied by 2.0, but in no event more
than two (2) percentage points greater than the Actual Contribution Percentage
for the previous Plan Year of such group of Nonhighly Compensated Employees.
The Senior Vice President - Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Contribution
Percentage Test those Employees who could be excluded from participation under
the minimum age and service requirements of Code Section 410(a)(1)(A) ("early
participation employees"), other than those early participation employees who
are Highly Compensated Employees, to the extent permitted under Code
Section 401(m)(5)(C). Any such election shall be reflected in Exhibit III.
The Actual Contribution Percentage test set forth in this Paragraph 3.07(b)(ii)
shall be performed in accordance with Code Section 401(m), the regulations
thereunder, and any related IRS pronouncements, including IRS Notice 98‑1 to the
extent applicable. The Actual Contribution Percentage test set forth in this
Paragraph 3.07(b)(ii) may be performed with current year Non-Highly Compensated
Employee data, rather than prior year data, if so elected by the Employer. Any
such election shall be made by the Senior Vice President - Human Resources and
shall be reflected in Exhibit III.
(iii)    For purposes of Paragraph 3.07(b), a Participant is a Highly
Compensated Employee for a particular Plan Year if he or she satisfies the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Nonhighly Compensated Employee for a particular
Plan Year if he or she does not satisfy the definition of a Highly Compensated
Employee in effect for that Plan Year.


36

--------------------------------------------------------------------------------





(c)    Notwithstanding any other provision of the Plan to the contrary, the
percentages of Annual Salary specified by a Participant in his Deferral Election
shall be subject to adjustment or other corrective measures by the Plan
Administrator at any time and from time to time as follows:
(i)    Before-Tax Contributions and Roth 401(k) Contributions, excluding
Catch-up Contributions, shall not be accepted with respect to any Participant
for a calendar year to the extent such Before-Tax Contributions and Roth 401(k)
Contributions, together with any other elective contributions of the Participant
to a plan maintained by the Company or an Affiliated Company, exceed $9,500 (as
adjusted in accordance with Code Section 402(g)); accordingly, the Plan
Administrator shall adjust downward the percentage of Annual Salary specified by
a Participant in his Deferral Election to be contributed to the Plan as
Before-Tax Contributions and Roth 401(k) Contributions, as may be necessary to
prevent such Excess Deferrals.
(ii)    Before-Tax Contributions and Roth 401(k) Contributions, excluding
Catch-up Contributions, for any Plan Year must satisfy the Actual Deferral
Percentage Test; accordingly, the Plan Administrator shall adjust downward the
percentage of Annual Salary specified by a Participant in his Deferral Election,
to the extent which the Plan Administrator in his sole discretion determines is
necessary to maintain the Plan's compliance with the Average Deferral Percentage
Test.
(iii)    After Tax Contributions and Company Matching Contributions for any Plan
Year must satisfy the Actual Contribution Percentage Test (after taking into
account any Before-Tax Contributions and Roth 401(k) Contributions included in
such test pursuant to Paragraph 3.07(a)(i)); accordingly, the Plan Administrator
shall adjust downward the percentage of Annual Salary specified by a Participant
in his Deferral Election to the extent which the Plan Administrator in his sole
discretion determines is necessary to maintain the Plan's compliance with the
Actual Contribution Percentage Test.


37

--------------------------------------------------------------------------------





(iv)    When a downward adjustment has been made pursuant to Paragraph (i),
(ii), or (iii) above, the Plan Administrator may thereafter adjust any such
percentage upward to bring it up to or closer to the percentage specified in the
Participant's most recent Deferral Election whenever the Plan Administrator
determines that such an upward adjustment can be made without exceeding the
limits described in Paragraph (i), (ii), or (iii). In the event of such upward
adjustment, each affected Participant shall be given the opportunity to
affirmatively elect to have such higher percentage apply to him.
(v)    Any downward or upward adjustment in the percentage of Annual Salary
specified by a Participant in his Deferral Election to be contributed to the
Plan as Before-Tax Contributions and Roth 401(k) Contributions other than
Catch-up Contributions shall, with the Participant's consent and unless the Plan
Administrator directs otherwise, result in a corresponding increase or decrease,
if the Participant is eligible, to Catch-up Contributions.
(vi)    If, after application of the above provisions of Paragraph 3.07(c),
Excess Deferrals are made to the Plan, such Excess Deferrals shall be
re-characterized as Catch-up Contributions to the extent that a Participant who
is eligible to make Catch-up Contributions has not reached the applicable
Catch-up Contribution limit for the calendar year described in Section 3.02(c).
Any Excess Deferrals remaining after application of the preceding sentence shall
be returned to the Participant with earnings through the end of the calendar
year in accordance with Treasury Regulation §1.402(g)-1, no later than April 15
following the close of the calendar year in which such contributions were made.
Distributions shall first be made from Unmatched Contributions, excluding
Catch-up Contributions, then from Matched Contributions. The return of any
Matched Contributions shall be accompanied by a forfeiture of the related
Company Matching Contributions and any income attributable thereto. Such
forfeited amounts shall be held by the Trustee in a suspense account and applied
towards subsequent Company Matching Contributions.


38

--------------------------------------------------------------------------------





(vii)    After the close of a calendar year, but no later than the last Business
Day before April 15 (or such earlier date required by Treasury regulations)
following such calendar year, a Participant who was also a participant in
another plan to which the limitation on deferrals described in Code
Section 402(g) applies may notify the Plan Administrator that the Participant
has had deferrals contributed to the Plan and such other plan in excess of such
limitation for such preceding calendar year and shall inform the Plan
Administrator of the amount of such Excess Deferrals. Such Participant may
request a distribution of such Excess Deferrals. Such Excess Deferrals shall
first be re-characterized as Catch-up Contributions to the extent that a
Participant who is eligible to make Catch-up Contributions has not reached the
applicable Catch-up Contribution limit for the calendar year described in
Section 3.02(c). Any Excess Deferrals remaining after application of the
preceding sentence shall be distributed with the earnings attributable thereto
through the end of the calendar year in accordance with Treasury
Regulation §1.402(g)-1 no later than the April 15 following such notification.
Distributions shall first be made from Unmatched Contributions, excluding
Catch-up Contributions, and the return of any Matched Contributions shall be
accompanied by a forfeiture of the related Company Matching Contributions and
any income attributable thereto. Such forfeited amounts shall be held by the
Trustee in a suspense account and applied towards subsequent Company Matching
Contributions.
(viii)    If, after application of the above provisions of Paragraph 3.07(c),
Excess Contributions are made to the Plan, such Excess Contributions shall be
re-characterized as Catch-up Contributions to the extent that a Participant who
is eligible to make Catch-up Contributions has not reached the applicable
Catch-up Contribution limit for the calendar year described in Section 3.02(c).
Any Excess Contributions and the earnings attributable thereto through the end
of the calendar year remaining after application of the preceding sentence shall
be distributed to Highly Compensated Employees making such Excess Contributions
no later than December 15 following the close of such Plan Year. The Highly
Compensated Employee with the largest amounts of Before-Tax Contributions and
Roth 401(k) Contributions shall have his Before-Tax Contributions and Roth
401(k) Contributions, excluding Catch-up Contributions, reduced to the greater
of: (A) the highest dollar amount of Before-Tax Contributions and Roth 401(k)
Contributions, excluding Catch-up Contributions, that can be made without
violating the limit of Paragraph 3.07(b)(i), or (B) the next highest dollar
amount of Before-Tax Contributions and Roth 401(k) Contributions, excluding
Catch-up Contributions, of any other Highly Compensated Employee. Such process
is repeated until Paragraph 3.07 (b)(i) is satisfied in accordance with Treasury
Regulation §1.401(k)-1(f)(4)(ii). Distributions shall first be made from
Unmatched Contributions, excluding Catch-up Contributions, then from Matched
Contributions. The return of any Matched Contributions shall be accompanied by a
forfeiture of the related Company Matching Contributions and any income
attributable thereto. Such forfeited amounts shall be held by the Trustee in a
suspense account and applied towards subsequent Company Matching Contributions.


39

--------------------------------------------------------------------------------





(ix)    If, after application of the above provisions of Paragraph 3.07(b)(ii),
Excess Aggregate Contributions are made to the Plan, such Excess Aggregate
Contributions shall be re-characterized as Catch-up Contributions to the extent
that a Participant who is eligible to make Catch-up Contributions has not
reached the applicable Catch-up Contribution limit for the calendar year
described in Section 3.02(c). Any Excess Aggregate Contributions and the
earnings attributable thereto through the end of the calendar year remaining
after application of the preceding sentence shall be distributed to Highly
Compensated Employees making such Excess Aggregate Contributions no later than
December 15 following the close of the Plan Year. The Highly Compensated
Employee with the largest amounts of contributions taken into account in
computing the Actual Contribution Percentage Test ("ACP contributions") shall
have his ACP contributions reduced to the greater of: (A) the highest dollar
amount of ACP contributions that can be made without violating the limit of
Paragraph 3.07(b)(ii), or (B) the next highest dollar amount of ACP
contributions of any other Highly Compensated Employee. Such process is repeated
until Paragraph 3.07(b)(ii) is satisfied in accordance with Treasury
Regulation §1.401(m)-1(e)(3)(iv).


40

--------------------------------------------------------------------------------





(x)    Notwithstanding any other provision of this Section 3.07 or of the Plan
to the contrary, the Employer may, by action of the Company, determine to make a
special Employer contribution (a “Qualified Non-Elective Contribution”) to the
Plan for the account of certain Participants who are Nonhighly Compensated
Employees in order to maintain the Plan's compliance with the non-discrimination
requirements of Code Sections 401(k) and 401(m) and in lieu of (or in
combination with) making the adjustment in the percentage of Annual Salary
specified by Participants in their Deferral Elections or returning Contributions
as provided in this Section 3.07. Any such Qualified Non-Elective Contribution
shall be in such amount as is determined by the Company and will be allocated as
determined by the Company to the individual accounts of Participants who are
Nonhighly Compensated Employees and who actively contributed to the Plan during,
and are Employees at the end of, the Plan Year for which such contribution is
made. Any such Qualified Non-Elective Contribution shall be nonforfeitable and
shall be treated for all purposes as a Before‑Tax Contribution under the Plan,
including for purposes of the limitations on distribution described in this
Article 3, except that such contribution shall not be applied against or counted
for purposes of determining compliance with the percent limitation on Before-Tax
Contributions in Section 3.02, the combined percent limitation on Before-Tax
Contributions and Roth 401(k) Contributions contained in Section 3.02, or the
limitation on Before-Tax Contributions and Roth 401(k) Contributions contained
in this Section 3.07. Any such Qualified Non‑Elective Contribution shall be made
to the Trustee no later than the last day of the Plan Year next succeeding the
Plan Year for which the contribution is made, and may be made in whole or in
part in cash or in shares of Company Stock. Payment of any such Qualified
Non-Elective Contribution (whether in the form of cash or Company Stock) for a
Plan Year which is made by the Employer after the close of such Plan Year shall
be treated by the Plan in the same manner as if it were received on or before
the last day of such Plan Year.
3.08    In- Service Withdrawals by Participants of After-Tax Contributions,
Rollover Contributions, Company Matching Contributions, Before-Tax and Catch-up
Contributions and Roth 401(k) Contributions. The following Section 3.08 shall
apply with respect to a Participant who has not separated from service with the
Employer.


41

--------------------------------------------------------------------------------





(a)    Age 59 ½ Withdrawal. Upon attainment of age 59 ½ and upon application to
the Trustee, a Participant may withdraw all available amounts credited to any
After-Tax Contributions account, to any Rollover Contributions Account, to any
Company Matching Contributions Account, or to any Before-Tax Contributions
Account. The Participant may also withdraw all available amounts credited to any
Roth 401(k) Contribution Account or Roth Rollover Account. The Plan
Administrator shall withdraw the amount requested first from all available funds
in any After-Tax Contributions account, second from all available funds in any
Rollover Contributions Account, third from all available funds in any Company
Matching Contributions Account, fourth from all available funds in any
Before-Tax Contributions Account or Roth 401(k) Contribution Account, and
finally from all available funds in his Roth Rollover Account.
(i)    An individual who attains age 59 ½ may take such Age 59 ½ Withdrawal once
during each 12 month period. Any individual who attains age 59 ½ and who takes
such Age 59 ½ Withdrawal during a twelve month period, if applicable, remains
eligible to take an additional distribution pursuant to Section 3.08(b),(c),(d),
and (e) during such 12 month period.
(ii)    An individual who takes an Age 59 ½ Withdrawal shall not have his
election to make Before-Tax Contributions or Roth 401(k) Contributions,
including Catch-up Contributions, be affected by such withdrawal.
(b)    Hardship Withdrawal. Upon application to the Trustee, a Participant who
qualifies for a hardship withdrawal may withdraw all available amounts credited
to any After-Tax Contributions account, to any Rollover Contributions Account,
any Roth Rollover Contribution Account, to any Company Matching Contributions
Account or to any Before-Tax Contributions Account or Roth 401(k) Contribution
Account. The Plan Administrator shall withdraw the amount requested first from
all available funds in any After-Tax Contributions account, second from all
available funds in any Rollover Contributions Account, third from all available
funds in any Company Matching Contributions Account, fourth from all available
funds in any Before-Tax Contributions Account or any Roth 401(k) Contribution
Account, and finally from all available funds in the Roth Rollover Contributions
Account


42

--------------------------------------------------------------------------------





(i)    A withdrawal will be deemed to constitute a hardship withdrawal if:
(1) the Participant has an immediate and heavy financial need; and (2) a
distribution from the Plan is necessary to meet that need. A Participant will be
treated as having an immediate and heavy financial need only if the funds are
required to cover one of the following:
(A)    Expenses for medical care described in Code Section 213(d) previously
incurred by the Participant or the Participant's spouse or dependents (as
defined in Code Section 152) or necessary for these persons to obtain such
medical care, or, effective October 1, 2007, expenses for medical care
previously incurred by a primary Beneficiary of the Participant or expenses
necessary for a primary Beneficiary to obtain such medical care;
(B)    Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;
(C)    Post-secondary education tuition, related educational fees, and room and
board expenses for the Participant or the Participant's spouse, children, or
other dependents (as defined in Code Section 152) for the next twelve (12)
months, or, effective October 1, 2007, such fees and expenses for a primary
Beneficiary of the Participant for the next twelve (12) months;
(D)    Payment of amounts necessary to prevent the eviction of the Participant
from his principal residence or foreclosure on the mortgage of the Participant's
principal residence;
(E)    Effective October 1, 2006, payments for funeral or burial expenses for a
deceased parent, spouse, child or dependent, and effective October 1, 2007, such
payments for a primary Beneficiary of the Participant;
(F)    Effective October 1, 2006, repair to a principal residence for damage
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10 percent of adjusted gross income);
or


43

--------------------------------------------------------------------------------





(G)    Any other purposes for which the Internal Revenue Service specifically
determines, under the authority given to it under Treasury Regulation
§1.401(k)-1(d)(3)(v), that such circumstances constitute an immediate and heavy
financial need.
(ii)    For the purposes of this section, a “primary Beneficiary” is an
individual who is named as a Beneficiary under the Plan and has an unconditional
right to all or a portion of the Participant's account balance under the Plan
upon the death of the Participant.
(iii)    If an immediate and heavy financial need is deemed to exist, a
distribution from the Plan will be deemed necessary to meet such need if, and
only if, the following conditions are met:
(A)    the distribution is not in excess of the amount of the immediate and
heavy financial need of the Participant, including amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution;
(B)    the Participant has obtained all distributions, other than hardship
distributions, and has applied for all nontaxable (at the time of the loan)
loans currently available under all plans maintained by the Company or an
Affiliated Company; and
(C)    the Participant will be prohibited from making elective contributions (as
defined in Treas. Reg. §1.401(k)-6) or receiving employer contributions (as
defined in Treas. Reg. §1.401(m)-1(f)(6)) to any qualified or non-qualified
deferred compensation plans maintained by the Company or an Affiliated Company
(as determined in accordance with Treas. Reg. §1.401(k)-1(d)(3)(iv)(E)(2)) for
six (6) months commencing as soon as administratively possible following the
hardship withdrawal.
 


44

--------------------------------------------------------------------------------





(iv)    No hardship withdrawal of earnings on Before-Tax, Roth 401(k)
Contributions, or Catch-up Contributions shall be permitted to the extent that
such earnings are attributable to periods after December 31, 1988.
(c)    Qualified Reservist Distribution. Upon application to the Trustee, a
Participant who meets the requirements of Code Section 72(t)(2)(G)(iii) may
withdraw all or a portion of the amounts available in any Before-Tax
Contributions Account or Roth 401(k) Contributions Account. Any individual who
meets the requirements to receive a Qualified Reservist Distribution and who
takes such Qualified Reservist Distribution during a twelve month period, if
applicable, remains eligible to take an additional distribution pursuant to
Section 3.08(a), (b), (c), (d), and (e) during such 12 month period. An
individual who takes a Qualified Reservist Distribution shall not have his
election to make Before-Tax Contributions, including Catch-up Contributions, or
After-Tax Contributions be affected by such withdrawal.
(d)    Heroes Earnings Assistance and Relief Tax Act of 2008. A Participant who
meets the requirements of Section 3.16(d) shall have a distribution event
pursuant to Section 3.10. A Participant who takes such distribution will be
prohibited from making elective contributions (as defined in Treas.
Reg. §1.401(k)-6) or receiving employer contributions (as defined in Treas.
Reg. §1.401(m)-1(f)(6)) to any qualified or non-qualified deferred compensation
plans maintained by the Company or an Affiliated Company (as determined in
accordance with Treas. Reg. §1.401(k)-1(d)(3)(iv)(E)(2)) for six (6) months
commencing as soon as administratively possible following such distribution.
(e)    Other In-Service Withdrawals.
(i)    After-Tax Contributions. Upon application to the Trustee at any time no
sooner than twelve (12) months after any earlier withdrawal by such Participant
of After-Tax Contributions under Section  3.08(e)(i), Rollover Contributions
under Section 3.08(e)(ii), or Company Matching Contributions under Section
 3.08(e)(iii), a Participant may withdraw amounts then credited to his After-Tax
Contributions account but excluding earnings on these amounts and provided such
amounts have been in the Plan for at least two years.
There shall be no suspension of the withdrawing Participant's right to make
Before-Tax Contributions or After-Tax Contributions following a withdrawal under
this Paragraph 3.08(e)(i).


45

--------------------------------------------------------------------------------





(ii)    Rollover Contributions. Upon application to the Trustee at any time no
sooner than twelve (12) months after any earlier withdrawal by him under this
Section 3.08(e)(ii), After-Tax Contributions under Section  3.08(e)(i), or
Company Matching Contributions under Section 3.08(e)(iii), a Participant may
withdraw all or a portion of the amounts then credited to his Rollover
Contributions account; provided, however, that such Participant shall first have
withdrawn, or shall have applied to make a concurrent withdrawal of all eligible
amounts credited to his After-Tax Contributions account. There shall be no
suspension of the withdrawing Participant's right to make Before-Tax
Contributions or Roth 401(k) Contributions following a withdrawal under this
Paragraph 3.08(e)(ii).
(iii)    Company Matching Contributions. Upon application to the Trustee at any
time no sooner than twelve (12) months after any earlier withdrawal by him under
this Section 3.08(e)(iii), After-Tax Contributions under Section  3.08(e)(i), or
Rollover Contributions under Section 3.08(e)(ii), a Participant may withdraw
amounts then credited to his Company Matching Contributions account but
excluding earnings on these amounts and provided such amounts have been in the
Plan for at least two years; provided, however, that such Participant shall
first have withdrawn, or shall have applied to make a concurrent withdrawal of
all his eligible After-Tax Contributions and his Rollover Contributions . There
shall be no suspension of the withdrawing Participant's right to make Before-Tax
Contributions or Roth 401(k) Contributions following a withdrawal under this
Paragraph 3.08(e)(iii).
(iv)    Roth Rollover Contributions. Upon application to the Trustee at any time
no sooner than twelve (12) months after any earlier withdrawal by him under this
Section 3.08(e)(ii), After-Tax Contributions under Section  3.08(e)(i), or
Company Matching Contributions under Section 3.08(e)(iii), a Participant may
withdraw all or a portion of the amounts then credited to his Roth Rollover
Contributions account; provided, however, that such Participant shall first have
withdrawn, or shall have applied to make a concurrent withdrawal of all eligible
amounts credited to his After-Tax Contributions Account. There shall be no
suspension of the withdrawing Participant's right to make Before-Tax
Contributions or Roth 401(k) Contributions following a withdrawal under this
Paragraph 3.08(e)(ii).




46

--------------------------------------------------------------------------------





(f)    Before-Tax Contributions. A Participant cannot withdraw amounts credited
to his Before-Tax Contribution accounts, except that a Participant may withdraw
all or a portion of such amounts pursuant to Sections 3.08(a), 3.08(b), 3.08(c)
and 3.16.
(g)    Roth 401(k) Contributions. A Participant cannot withdraw amounts credited
to his Roth 401(k) Contribution Account, except that a Participant may withdraw
all or a portion of such amounts pursuant to Sections 3.08(a), 3.08(b), 3.08(c)
and 3.16.


(h)    Withdrawal Procedures. The Plan Administrator shall establish
administrative procedures for obtaining withdrawals.
3.09    Loans to Participants. Upon application to the Trustee by a Participant
or Beneficiary who is not a Party in Interest, the Plan Administrator may
authorize the Trustee to make a loan or loans to such Participant or
Beneficiary. Any such loans shall be subject to at least the following
requirements:
(a)    Loans shall be made available on a uniform and nondiscriminatory basis.
(b)    Loans must bear a reasonable interest rate which will be determined by
the Plan Administrator and which will be fixed for the term of the loan. All
loans will be secured by up to fifty percent (50%) of the borrower's vested Plan
accounts (determined as of the time of the loan).


47

--------------------------------------------------------------------------------





(c)    The minimum loan amount is $1,000.
(d)    No loan can be made to the extent that such loan, when added to the
outstanding balance of all other loans to the borrower under this Plan and any
other plan of the Company or an Affiliated Company, would exceed the lesser of:
(i) fifty thousand dollars ($50,000), reduced by the excess of (A) the highest
outstanding balance of loans to the borrower from the Plan and such other plans
during the one‑year period ending on the day before the date the loan is made
over (B) the outstanding loan balance on the date the loan is made, or
(ii) one-half of the vested value of the borrower's accounts under this Plan and
such other plan(s). In addition, no loan under this Plan, when added to any
existing loans hereunder, shall exceed the value of the amounts credited to the
borrower's After-Tax Contributions, Before-Tax Contributions, Roth 401(k)
Contribution and Company Matching Contributions Accounts, plus the borrower’s
vested Company Core Contribution Account.
(e)    Any loan shall, by its terms, require repayment within five (5) years
unless such loan is used to acquire a dwelling unit which, within a reasonable
time (determined at the time the loan is made), will be used as the principal
residence, within the meaning of Code Section 121, of the borrower, in which
case the loan shall be repaid within such period as may be established by the
Senior Vice President – Human Resources. , At the discretion of the Plan
Administrator, such loan is directly rolled over to a qualified plan of a
subsequent employer of the Participant pursuant to an agreement between the
Company and the subsequent employer. The maximum number of loans which a
borrower may have outstanding at one time is one residential and one
non-residential loan.
(f)    Certain fees apply when obtaining a loan through the Plan. Such fees, as
they are in effect from time to time, will be set forth in the Summary Plan
Description or in loan documentation provided to the borrower.
(g)    Repayment of Participant loans shall be by payroll deduction or other
method approved by the Plan Administrator on a level amortized basis with
repayments made as specified in the loan documentation, but, in all cases, at
least quarterly; except that a borrower may prepay any amount of the outstanding
balance of his loan at any time in accordance with procedures established by the
Plan Administrator. Loan repayments may be suspended for one year during a
Participant's authorized unpaid leave of absence, or during such other period
permitted by applicable law. Loan repayments may be suspended as permitted under
Code Section 414(u)(4) for any period in which the Participant is on a qualified
military leave.


48

--------------------------------------------------------------------------------





(h)    Loans must be evidenced by a written promissory note. In the event that a
borrower fails to make a required payment when due, the loan shall be in default
if the borrower fails to become current in his payments within ninety (90) days
of such missed payment, or, if earlier, the default date as indicated in the
loan documentation. Upon default, the outstanding principal balance of the loan
and all accrued interest thereon will be immediately due and payable, and will
be satisfied from the borrower's Plan accounts (at such time(s) as permitted by
applicable law) upon the occurrence of a Distribution Event or upon the
Participant's attainment of age fifty‑nine and one-half (59½).
(i)    Each loan shall be a separate investment of the borrower's Plan accounts.
The amount of the loan will first reduce the borrower's Before-Tax, and Catch-up
Contributions Accounts, then the borrower's After-Tax Contributions Account,
then the borrower’s Rollover Contributions Account, then the borrower's Company
Matching Contributions Account, then the borrower’s vested Company Core
Contributions Account, then the Roth 401(k) Account and then the Roth Rollover
Account. Amounts within the Plan accounts allocated to each Participant
Investment Fund also shall be reduced ratably.
(j)    Loan repayments, including both principal and interest, shall be credited
back to the source from which the loan was redeemed. All payments shall be
allocated among the Participant Investment Funds in accordance with the
borrower's most recent investment direction election for new contributions.
Notwithstanding the foregoing, loans made pursuant to this Section 3.09 may be
subject to such additional uniform and nondiscriminatory rules as may from time
to time be adopted by the Board, the Investment Committee or the Plan
Administrator, which rules shall comply with the Code, ERISA, and other
applicable law and may impose limitations on, or requirements for obtaining Plan
loans which are in addition to or more restrictive than those limitations and
requirements set forth above in this Section 3.09.


49

--------------------------------------------------------------------------------





3.10    Distributions Following Distribution Events.
(a)    Except as otherwise provided for in Paragraph 3.10(d) herein, after a
Distribution Event other than death occurs as to the Participant, the following
will apply:
(i)    All amounts credited to such Participant's Accounts shall be retained in
the Plan until the earliest of the Participant’s death, the Participant’s
consent to and application for the Trustee to distribute the aggregate amounts
in all of Participant’s Plan Accounts to him in a lump sum or the Participant’s
consent to and application for the Trustee to commence distribution of
installment payments of his account to him in accordance with Section 5.01.
Notwithstanding the preceding sentence, distributions of a Participant’s Plan
accounts shall commence no later than April 1 of the calendar year following his
attainment of age 70½. Participants who attain age 70½ on or after January 1,
2003, and continue employment with the Employer beyond age 70½ may defer
commencement of distribution under this Section until no later than April 1st of
the calendar year following the calendar year in which the Participant retires.
Notwithstanding the above, any required distributions after age 70 ½ that are
due to be paid in calendar year 2009 shall be waived unless an affirmative
election to receive the distribution has been made by the Participant.
(ii)    In the event that the Participant consents to a lump sum distribution of
the aggregate amounts in all of his Plan accounts, by filing an election with
the Trustee effective on or after the date of (A) the Participant's termination
of employment with the Company or an Affiliated Company, or (B) a Distribution
Event as to the Participant, the Participant shall receive a distribution of all
amounts credited to such Participant's Plan accounts, in the manner described in
Section 5.01. In addition, a second distribution of any amount subsequently
credited to a Participant's Company Matching Contributions Account in accordance
with Section 3.03 or to a Participant’s Company Core Contributions Account in
accordance with Section 3.04 shall be made as soon as practicable after actual
receipt by the Trustee of the Company Stock or cash contribution.


50

--------------------------------------------------------------------------------





(b)    In the event of the Participant’s death, the Participant’s Beneficiary
shall receive a distribution of all amounts credited to the Participant's Plan
Accounts according to the distribution elections provided in Section 5.01.
Subject to Paragraph 3.10(d), such distribution shall be made as soon as
practicable after the Participant's death.
(c)    Notwithstanding the previous paragraphs of this Section 3.10, if the
aggregate vested amount credited to the Participant’s Plan Accounts does not
exceed $1,000, such amount will, subject to Paragraph (d) below, be distributed
to the Participant (or, in the case of the Participant’s death, the
Participant’s Beneficiary or Beneficiaries) in the manner provided in Section
5.01.
(d)    At least thirty (30) days, but no more than one hundred eighty (180)
days, before a distribution is made to a Participant, a Participant shall be
given notice of: (1) his ability to delay distribution in accordance with
Paragraph 3.10(a)(i) above (if applicable), (2) his ability to elect a direct
rollover in accordance with Section 5.03, and (3) for former participants of the
IGS Savings Plan, the ability to elect the optional forms of payment as provided
in Exhibit II. At least thirty (30) days, but no more than one hundred eighty
(180) days, before benefits begin to a Beneficiary (including an alternate payee
under a Qualified Domestic Relations Order), such Beneficiary must be given
notice of his ability to elect a direct rollover under Section 5.03. A
distribution may be made less than thirty (30) days after receipt of the notice
required by this Paragraph 3.10(d); provided that: (i) the notice clearly
informs the Participant or Beneficiary of the right to consider the decision
regarding distribution or direct rollover for a period of thirty (30) days after
the notice is provided, and (ii) after receiving the notice, the Participant or
Beneficiary waives the thirty (30) day period by electing a distribution.


51

--------------------------------------------------------------------------------





3.11    Distributions Pursuant to a Qualified Domestic Relations Order.
Notwithstanding any other provisions of the Plan, following the Plan
Administrator's determination that a domestic relations order received by the
Plan Administrator and applicable to a Participant and any of such Participant's
Plan accounts is a Qualified Domestic Relations Order, such distribution or
distributions shall be made from such Participant's Plan account or accounts, in
accordance with such Qualified Domestic Relations Order and the Plan's Qualified
Domestic Relations Order procedures, and in the manner described in
Section 5.01, to the alternate payee or payees specified in such Qualified
Domestic Relations Order. If so specified in a Qualified Domestic Relations
Order, a distribution to an alternate payee may be made prior to the date on
which the Participant attains his “earliest retirement age” (as defined in Code
Section 414(p)(4) and ERISA Section 206(d)(3)(E)).
3.12    Rollovers into the Plan. Each Employee who is eligible pursuant to
Paragraph 3.01(a) to participate in the Plan, and any other Employee who is
expected to become eligible to participate in the Plan who has received an
eligible rollover distribution described in Code Section 402(c)(4), may make a
cash contribution to the Plan (a “Rollover Contribution” or “Roth Rollover
Contribution”) of all or a portion of any such rollover distribution, provided
that: (a) the acceptance of such Rollover Contribution will not adversely affect
the continued qualified status of the Plan, and (b) the Plan Administrator in
due course receives all the documentation and other relevant information
pertaining to such Rollover Contribution or Roth Rollover Contribution deemed
necessary by the Plan Administrator for the proper administration of the Plan.
Notwithstanding the above, the Plan does not accept After-Tax Contributions that
are a part of an eligible rollover distribution. The Plan does accept Roth
Rollover Contributions. Any such Rollover Contribution shall not be taken into
account for purposes of determining: (i) the limitations set forth in
Sections 3.02, 3.07, and 3.14; (ii) whether the Plan is “top-heavy” (as such
term is defined in Code Section 416(g), unless the Rollover Contribution
originates from the plan of the Company or an Affiliated Company); or (iii) the
Company Matching Contributions under Section 3.03. For the period during which
an Employee is not otherwise a Participant, such Employee shall be treated as a
Participant solely for the purpose of and with respect to such Rollover
Contribution.


52

--------------------------------------------------------------------------------





3.13    Plan-to-Plan Transfers; Plan Mergers.
(a) At the discretion of the Investment Committee, the Trustee may accept
directly from a trustee or custodian any or all of the assets, including
outstanding participant loans, held under another plan which is qualified under
Code Section 401(a) for the benefit of Participants or any other Employees who
are expected to become Participants, either as a part of a transfer of assets
from the trust for such other plan or a merger of such other plan with the Plan,
provided that: (a) the acceptance of such transferred assets will not adversely
affect the continued qualified status of the Plan, (b) the Plan Administrator in
due course receives all the documentation and other relevant information
pertaining to such transferred assets deemed necessary by the Plan Administrator
for the proper administration of the Plan, and (c) any other conditions or
requirements which may be established by the Investment Committee or the Plan
Administrator are satisfied. Any assets which were held by the transferor plan
under a qualified cash or deferred arrangement, as such term is defined in Code
Section 401(k), shall be treated as Before-Tax Contributions. Any assets which
were held by the transferor plan as Roth Contributions as that term is defined
in Code Section 402A shall be treated as Roth 401(k) Contributions. Any assets
which were held by the transferor plan pursuant to an election to make employee
Catch-up Contributions shall be treated as Catch-up Contributions. Any assets
which were held by the transferor plan pursuant to an election to make employee
after-tax contributions shall be treated as After-Tax Contributions. Any other
transferred assets shall be treated as Rollover Contributions or Roth Rollover
Contributions for all purposes under the Plan, except that such transferred
assets shall not be taken into account for purposes of determining: (i) the
limitations set forth in Section 3.02, 3.07, and 3.14; (ii) whether the Plan is
“top-heavy” (as such term is defined in Code Section 416(g), unless the
transferor plan is a plan of the Company or an Affiliated Company); or (iii) the
Company Matching Contributions under Section 3.03.


53

--------------------------------------------------------------------------------





Notwithstanding any contrary provisions of Section 3.08, the withdrawal by a
Participant of any or all of such transferred assets or any other assets derived
from the investment thereof shall not result in a suspension of such
Participant's right to make contributions to the Plan or to have contributions
made on his behalf under the Plan. Alternate forms of benefits, and other
benefits, rights, and features under the transferor or merged plan (including
those identified in Section 5.05) shall be continued to the extent required to
comply with ERISA and the Code. For the period during which an Employee is not
otherwise a Participant, such Employee shall be treated as a Participant solely
for the purpose of and with respect to the portion of such transferred assets
allocated to his Plan account.
(b) At the discretion of the Investment Committee, the Trustee may transfer
directly to a trustee or custodian any or all of the assets, including
outstanding participant loans, held for the benefit of Participants or any other
Employees who are expected to become participants, either as part of a transfer
of assets from the Trust to such other plan or a merger of the Plan with such
other plan provided that the transfer of assets is to a plan which is a
qualified plan under Code Section 401(a).


3.14    Limitation on Annual Additions to Participants' Accounts.
(a)    Definitions. For purposes of this Section 3.14, the following definitions
shall apply:
(i)    Annual Additions mean, in the case of this Plan and any other Defined
Contribution Plan maintained by the Company or an Affiliated Company, the
aggregate of: (A) the amount of Company and Affiliated Company contributions
including, but not limited to, Before-Tax Contributions and Roth 401(k)
Contributions, excluding Catch-up Contributions, and Company Matching
Contributions, Company Core Contributions, Qualified Non-Elective Contributions
(as defined in Paragraph 3.07(a)(xiii)), and any forfeitures allocated to a
Participant's account during the Plan Year but excluding any amounts returned to
a Participant under Treasury Regulation §1.402(g)-1(e)(2) or (3), (B) the amount
of a Participant's After-Tax Contributions and any other after-tax contributions
to a plan of the Company or an Affiliated Company, (C) amounts described in Code
Sections 415(l)(1) and 419A(d)(2).
(ii)    Participant's Compensation means compensation which is paid to the
Participant by the Company or an Affiliated Company for the Plan Year and which
is required to be reported as wages for Federal income tax purposes on the
Participant's Form W-2. Participant's Compensation shall also include any
Before-Tax Contributions, and any amount which is contributed or deferred by the
Employer at the election of the Participant and which is not includible in the
gross income of the Participant under Code


54

--------------------------------------------------------------------------------





Sections 125 or 457. Notwithstanding the above, effective October 1, 2007,
“Participant’s Compensation” shall not exceed the limitation provided under Code
Section 401(a)(17) as adjusted pursuant to Code Section 401(a)(17)(B) for any
Plan Year.
(b)    Basic Limitation. Notwithstanding anything to the contrary contained in
this Plan, the Annual Additions allocated to a Participant under the Plan and
any other Defined Contribution Plan maintained by the Company or an Affiliated
Company in respect of any Plan Year (which shall be the limitation year) shall
not exceed in the aggregate the lesser of $40,000 (as adjusted by Code
Section 415(d)) or 100% of the Participant’s Compensation for such Plan Year.
(c)    Additional Rules. Notwithstanding the foregoing, effective for plan years
beginning before October 1, 2007, if the Participant's Annual Addition to this
Plan for any Plan Year would exceed the limitations of this Section 3.14 because
of the allocation of forfeitures, a reasonable error in estimating a
Participant's Compensation, a reasonable error in estimating the amount of
Before-Tax Contributions, or for other reasons as permitted by the Commissioner
of Internal Revenue, the excess of such Annual Addition over the amount which is
permissible under this Section 3.14 shall be disposed of as follows: After-Tax
Contributions and, if necessary, Before-Tax Contributions (in that order), and
gains or other earnings allocable thereto, to the extent they would reduce the
excess amount, will be returned to the Participant, while any Company Matching
Contributions attributable thereto and any earnings on such Company Matching
Contributions shall be forfeited, placed in a suspense account, and applied
towards subsequent Company Matching Contributions. For Plan Years beginning on
and after October 1, 2007, any correction of excess contributions will be made
pursuant to Section 7.04.


55

--------------------------------------------------------------------------------





3.15    Application of Top‑Heavy Provisions. The Plan will be a top‑heavy plan
if: (a) the Plan is not required to be aggregated with any other plan under
Paragraph 3.15(b)(i), and if the sum of the accounts of Participants who are
“Key Employees” exceeds 60 percent of the sum of the accounts of all employees
(subject to adjustment below), or (b) if the Plan must be aggregated with one or
more other plans under Paragraph 3.15(b)(ii), and if the Plan is part of a
top-heavy group; provided, however, that the Plan will not be a top-heavy plan
if it is a member of a group of plans described in Paragraph (b)(iii) below
which is not a top-heavy group. In the event that the Plan becomes top-heavy,
the minimum benefit requirement of Paragraph 3.15(e) shall become applicable.
The date for determining the applicability of this Section 3.15 for any Plan
Year is the last day of the preceding Plan Year (“determination date”).
The date for determining the value of the employees' accounts (“valuation date”)
shall be the determination date.
(a)    Key Employees. For purposes of this Section 3.15, the term “Key Employee”
means any employee or former employee (or a beneficiary of either in the event
that such employee or former employee is deceased) who at any time during a Plan
Year or any of the four preceding Plan Years is:
(i)    An officer of the Company or an Affiliated Company having annual
compensation greater than $130,000 (as adjusted by Code Section 416(i)(1)(A));
provided, however, that no more than the lesser of (A) fifty (50) employees, or
(B) the greater of three (3) employees or 10 percent of all employees are to be
treated as officers;
(ii)    A 5 percent owner of the Company or an Affiliated Company; or
(iii)    A 1 percent owner of the Company or an Affiliated Company having an
annual compensation of more than one hundred fifty thousand dollars ($150,000).
For purposes of this Paragraph 3.15(a), an employee's compensation shall mean
compensation as determined under Code Section 414(q)(4).
An employee shall be considered to own more than a 5 percent interest if the
employee owns more than 5 percent of the Company's or an Affiliated Company's
outstanding stock or stock possessing 5 percent of the total combined voting
power of all of the stock of the Company or an Affiliated Company. An employee
shall also be treated as owning stock owned by certain members of the employee's
family as


56

--------------------------------------------------------------------------------





provided in Code Section 318, as modified by Code Section 416(i)(1)(B). The same
rules shall apply to determine whether an employee is a 1 percent owner. If an
employee ceases to be a Key Employee, such employee's account shall be
disregarded as an account of a Participant who is a Key Employee under the
top-heavy plan computation for any Plan Year following the last Plan Year for
which such employee was treated as a Key Employee.
(b)    Top-Heavy Group. For purposes of determining whether the Plan is part of
a top-heavy group as referred to above in this Section 3.15, the following rules
shall apply:
(i)    All plans maintained by the Company or an Affiliated Company which cover
a Key Employee and any other plan which enables a plan covering a Key Employee
to meet the requirements of Code Sections 401(a)(4) or 410 shall be aggregated
to determine whether the plans, as a group, constitute a top-heavy group.


57

--------------------------------------------------------------------------------





(ii)    An aggregation group shall be a top-heavy group if, as of the
determination date, the sum of (A) the accounts of Key Employees under all
defined contribution plans included in the group and (B) the present value of
the accumulated accrued benefits for Key Employees under all defined benefit
plans in the group, exceeds 60 percent of the sum of such accounts and present
values for all employees under all such plans in the group. If the aggregation
group is not a top-heavy group, no plan in the aggregation group shall be a
top-heavy plan.
(iii)    In any Plan Year, in testing for top-heaviness under this
Paragraph 3.15(b), the Employer may in its discretion expand the aggregation
group to take into account any other plan maintained by it or an Affiliated
Company, so long as such expanded aggregation group continues to meet the
requirements of Paragraphs 401(a)(4) and 410 of the Code. If the expanded
aggregation group is not a top-heavy group (as determined in accordance with the
preceding paragraph), no plan in such expanded aggregation group shall be a
top-heavy plan.
(c)    Additional Rules. In determining the present value of the accumulated
accrued benefits under a Defined Benefit Plan and the sum of the account
balances under a Defined Contribution Plan, both Company and Affiliated Company
contributions and employee contributions shall be taken into account. The
present value of the accrued benefit in a Defined Benefit Plan or the account
balance in a Defined Contribution Plan shall include any amount distributed to
an employee within the one-year period ending on the determination date for the
Plan Year, except for in-service withdrawals. The present value of the accrued
benefit in a Defined Benefit Plan shall be calculated for any employee other
than a Key Employee under (a) the method, if any, that uniformly applies for
accrual purposes under all plans maintained by the Company or an Affiliated
Company, or (b) if there is no such method, an accrual rule rate which is not
more rapid than the slowest accrual rate allowed under the fractional accrual
rate of Code Section 411(b)(1)(C). If there is more than one Defined Benefit
Plan in an aggregation group, the actuarial assumptions used for such Defined
Benefit Plans must be the same. If an employee has not performed services for
the Company or an Affiliated Company during the one-year period ending on the
determination date for the Plan Year, any accrued benefit or account balance for
such individual shall not be taken into account.


58

--------------------------------------------------------------------------------





(d)    Vesting Requirements. If this Plan is determined to be top-heavy in any
Plan Year under the provisions of this Section 3.15, account balances will be or
become fully vested in accordance with the vesting schedules under
Sections 3.02, 3.03, and 3.05, or, if earlier, after a Participant completes at
least three (3) Years of Vesting Service.
(e)    Minimum Benefit. If this Plan is determined to be top-heavy in any Plan
Year under the provisions of this Section 3.15, then the Employer's contribution
for such Plan Year to be allocated to each Participant who is not a Key Employee
and is not covered by a collective bargaining agreement in such Plan Year shall
not be less than three (3) percent of such Participant's compensation (as
defined in Treasury Regulation §1.415(c)-2) or such lesser percentage (taking
into account Before-Tax Contributions and Roth 401(k) Contributions, excluding
Catch-up Contributions, and Company Matching Contributions and Company Core
Contributions) as may be made with respect to the Key Employee who had the
highest such percentage in such Plan Year.
3.16    Heroes Earnings Assistance and Relief Tax Act of 2008


(a)
Death Benefits. In the case of a death occurring on or after January 1, 2007, if
a Participant dies while performing qualified military service (as defined in
Code Section 414(u)), the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualifying military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.




59

--------------------------------------------------------------------------------





(b)
Differential Wage Payments. For years beginning after December 31, 2008, (i) an
individual receiving a differential wage payment, as defined by Code Section
3401(h)(2), shall be treated as an employee of the employer making the payment,
(ii) differential wage payment shall be treated as Compensation, and (iii) the
Plan shall not be treated as failing to meet the requirements of any provision
described in Code Section 414(u)(1)(C) by reason of any contribution or benefit
which is based on the differential wage payment. Notwithstanding anything in the
Plan to the contrary, differential wage payments shall not be treated as
Compensation for purposes of determining contributions under the Plan.



(c)
Nondiscrimination Requirement. Section 3.16(b)(iii) shall apply only if all
employees of the employer performing service in the uniformed services described
in Code Section 3401(h)(2)(A) are entitled to receive differential wage payments
(as defined in Code Section 3401(h)(2)) on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code Section 410(b)(3),(4) and (5)).



(d)
For years beginning after December 31, 2008, an individual who is performing
service in the uniformed services described in Code Section 3401(h)(2)(A) for a
period of at least 30 days, for purposes of Code Section 401(k)(2)(B)(i)(I)
shall be treated as severed from employment with the Company and shall have a
Distribution Event under Plan Section 3.10. An individual receiving such
distribution shall not be able to make an elective deferral to the Plan during
the six month period beginning on the date of distribution.”









60

--------------------------------------------------------------------------------





ARTICLE IV    

TRUST FUND AND PARTICIPANT INVESTMENT FUNDS


4.01    Trust Agreement. The Company has entered into a Trust Agreement for the
Plan establishing the Trust Fund and the Participant Investment Funds. The
Trustee under such Trust Agreement shall hold, invest, distribute, and
administer the Trust Fund in accordance with the terms of the Plan and the Trust
Agreement and shall hold the contributions to each Participant Investment Fund,
including income therefrom, as a unit. Any portion of a Participant Investment
Fund may, pending its permanent investment in an Investment Vehicle or
distribution, be invested in interest-bearing investments of a short-term
nature, even though the same may not be legal investments for trust funds under
the laws applicable thereto. Any portion of a Participant Investment Fund may be
maintained in cash. The Trustee shall be responsible for making the final
decision as to managing, acquiring, or disposing of that portion of any of the
Participant Investment Funds described below , if any, not subject to the
management of investment manager or managers or to directions of the Investment
Committee given pursuant to Paragraphs 6.04(a)(ii) or 6.04(b) respectively.
(a)    Participant Investment Funds. All Participant Contributions transferred
to the Trustee pursuant to Sections 3.02, 3.12, or 3.13 and Company Core
Contributions transferred to the Trustee pursuant to Section 3.04 shall be held
and invested by the Trustee in the Participant Investment Funds in accordance
with the directions of Participants given as hereinafter provided. The Company,
by resolution of the Board or the Investment Committee, shall have the right, in
its discretion, to amend the Plan to establish additional Participant Investment
Funds in which Participant Contributions may be invested in accordance with the
directions of Participants or to discontinue existing Participant Investment
Funds.
(b)    Investment of Company Matching Contributions. All Company Matching
Contributions shall be invested in the Company Stock Fund, except as otherwise
provided in Section 4.04.


61

--------------------------------------------------------------------------------





4.02    Investment of Contributions in the Participant Investment Funds. Subject
to the provisions of Section 4.03, each Participant in the Plan, in accordance
with procedures established by the Plan Administrator, will direct that the
Trustee hold and invest in one or more Participant Investment Funds all amounts
credited to such Participant’s Plan Accounts in respect of that Participant's
Matched Contributions and Unmatched Contributions thereafter deducted from his
Annual Salary and in respect of any Company Core Contributions under
Section 3.04, Rollover Contributions under Section 3.12, or plan‑to‑plan asset
transfers or mergers under Section 3.13, credited to his Plan Accounts. A
Participant shall allocate his Participant Contributions and Company Core
Contributions among the available Participant Investment Funds in multiples of
one percent (1%); provided, however, that the total of such allocations must
equal one hundred percent (100%). No Participant shall have the right to give
separate investment directions for amounts in respect of his Matched
Contributions and Unmatched Contributions or in respect of his Company Core
Contributions, Before-Tax Contributions, Roth 401(k) Contributions, Catch-up
Contributions and After-Tax Contributions. Notwithstanding the above, if the
Trustee does not receive direction from the Participant regarding amounts
credited to such Participant’s Plan accounts, such amounts shall be held and
invested in the Qualified Default Investment Alternative. The Plan is intended
to be a Participant-directed “Section 404(c) Plan” under ERISA Section 404(c)
and the regulations thereunder, and the provisions of the Plan are to be
interpreted so as to effectuate such intent.
Each of the Participant Investment Funds is currently invested in the particular
Investment Vehicle specified in Appendix A, although the Investment Committee
may from time to time replace, add to, or discontinue such Investment Vehicles,
excluding the Company Stock Fund, without amending the Plan, upon notice to
Participants.
(a)    Company Stock Fund. All Participant Contributions to the Company Stock
Fund and Company Matching Contributions made on or after October 1, 2002 and
before October 1, 2007, shall be held in the Company Stock Fund – Current Year
until the end of the Plan Year in which such Contributions are made. Throughout
this Plan, prior to October 1, 2007, “Company Stock Fund” will refer
collectively to The Company Stock Fund – ESOP and Company Stock Fund – Current
Year unless otherwise specified. On and after October 1, 2007, the Company Stock
Fund will no longer be split into the two funds mentioned above, and “Company
Stock Fund” will refer to a single fund. Contributions to the Company Stock Fund
shall be invested by the Trustee primarily in Company Stock, although a cash
position is maintained to provide a liquidity level necessary for daily
transactions. All Participant Contributions and Company Matching Contributions
shall both be invested in the Company Stock Fund by the Trustee as liquidity and
investment manager; provided, however, that separate subaccounts shall be
maintained for amounts attributable to Participant Contributions and Company


62

--------------------------------------------------------------------------------





Matching Contributions. For Plan Years prior to October 1, 2007, all Participant
Contributions and Company Matching Contributions held in the Company Stock
Fund – Current Year as of the close of the New York Stock Exchange on the last
Business Day of each Plan Year will be transferred to the Company Stock Fund –
ESOP prior to the start of business on the first Business Day of the following
Plan Year.
4.03    Redirection of Investments of Participant Contributions. Each
Participant may from time to time change his last prior investment direction
pursuant to Section 4.02 or this Section 4.03 to any other investment direction
then permitted pursuant to Section 4.02, in accordance with procedures
established by the Plan Administrator. Each such change of investment direction
pursuant to this Section 4.03 shall apply, at the Participant's election, to
(a) all amounts then credited to the Participant's accounts (except as provided
in Section 4.04 below) and/or (b) all contributions thereafter made by or on the
Participant's behalf (except as provided in Section 4.04 below); provided,
however, that the Plan Administrator may from time to time impose restrictions
on the right to change prior investment directions as to Participant
Contributions to one or more other particular Participant Investment Funds, if
the Plan Administrator determines that such restrictions on redirections are
necessary to comply with the terms of the Investment Vehicles held in any
Participant Investment Fund in which any amounts then credited to Participants'
accounts are held. Notwithstanding the above, prior to October 1, 2007,
Participants may not redirect Participant Contributions or Company Core
Contributions from the Company Stock Fund – Current Year to the Company Stock
Fund – ESOP and may not redirect Participant Contributions or Company Core
Contributions from the Company Stock Fund ESOP to the Company Stock Fund –
Current Year.
Any change in investment direction by a Participant for all or any portion of
the Participant Contributions and Company Core Contributions, including related
investment earnings or losses, then credited to the Participant's accounts will
generally be effective as of the same Business Day on which notice is received,
provided that notice is given prior to the close of the New York Stock Exchange
on such day, and will be effective as of the following Business Day if such
notice is given after the close of the New York Stock Exchange. Any change in
investment direction for future contributions will be effective as soon as
administratively possible. A Beneficiary shall have the right to change the
investment direction for amounts in a Participant’s account until such account
has been distributed in accordance with Section 3.10(b).


63

--------------------------------------------------------------------------------





4.04    Investment of Company Matching Contributions. All amounts in each
Participant's Company Matching Contributions account shall be invested in the
Company Stock Fund in accordance with Section 4.02(a); provided, however, that
Participant Contributions, Company Core Contributions and Company Matching
Contributions which are commingled in the Company Stock Fund shall be accounted
for in separate subaccounts and shall remain subject to the separate Plan
provisions which relate to each type of contribution.
A Participant shall be eligible to redirect the investment of all Company
Matching Contributions from the Company Stock Fund to another Participant
Investment Fund.
4.05    Participants' Accounts. The Plan Administrator shall cause to be
established and maintained for each Participant an account for all amounts in
respect of (a) Before-Tax Contributions made on his behalf, (b) his After-Tax
Contributions, (c) Catch-up Contributions, (d) Rollover Contributions, (e)
Company Core Contributions, (f) Company Matching Contributions attributable to
his Matched Contributions (g) Roth 401(k) Contributions and (h) Roth Rollover
Contributions made during each Plan Year. Effective October 1, 2006, for
purposes of this Section 4.05, transferred assets described in Section 3.13
shall be credited to a Participant's Rollover Contributions account (except as
otherwise provided in Section 3.13 in the case of certain assets which are
treated as Before-Tax Contributions or Catch-up Contributions). Prior to October
1, 2006, transferred assets described in Section 3.13 were credited as earnings
to a Participant’s After-Tax Contributions account (except as otherwise provided
in Section 3.13 in the case of certain assets which were treated as Before-Tax
Contributions or Catch-Up Contributions). Credits to Participants' accounts for
amounts invested pursuant to Section 4.02 in each of the Participant Investment
Funds shall be allocated to the Participant's Before-Tax Contributions,
After-Tax Contributions, Catch-up Contributions, Company Core Contributions and
Company Matching Contributions accounts in proportion to the amounts credited to
such accounts during the period for which such allocation is made.
Credits to Participants' accounts for amounts held and invested pursuant to
Section 4.02 in the Participant Investment Funds, including the Company Stock
Fund shall be expressed in terms of their dollar value. Shares of Company Stock
which are purchased from time to time during any Plan Year out of cash funds
held by the Trustee under the Trust Agreement shall be valued for purposes of
the Plan at the average of the actual cost thereof, including transfer taxes,
brokerage commissions, etc., if any, incident to the purchase thereof. Shares of
Company Stock which are made available through Participant cash distributions,
loans, or investment changes shall be valued for purposes of the Plan at the
Fair Market Value thereof at the close of the Business Day that the
Participant’s application or direction to the Trustee is received for such
transaction, provided such application or direction is received prior to the
close of that Business Day, and at the Fair


64

--------------------------------------------------------------------------------





Market Value thereof at the close of the following Business Day if the
application or direction is received after the close of the Business Day. Each
Participant Investment Fund shall be valued daily by the Trustee.
Beginning with the last prior valuation made, amounts credited to each
Participant's accounts maintained hereunder shall be adjusted to reflect the
effect of income collected and accrued, realized and unrealized profits and
losses, expenses, and all other transactions affecting the Participant
Investment Funds since the prior valuation of the Participant Investment Funds.
Such valuations and such adjustments of the amounts credited to Participants'
accounts shall be made so as to preserve for each Participant that Participant's
proportional beneficial interest in each Participant Investment Fund, based upon
contributions made by or on his behalf and invested in each such Participant
Investment Fund.
The fact that credits shall be made to a Participant's account in respect of
Company Matching Contributions shall not vest in such Participant any right,
title, or interest in the assets of the Company Stock Fund, except at the time
or times and upon the terms and conditions provided in the Plan. Except as
provided in Section 4.07, a Participant shall have no right of request,
direction, or demand upon the Trustee to exercise in the Participant's behalf
any rights to purchase or sell securities which may be granted to the Trustee.
The Trustee, in its discretion, may exercise or sell any rights to purchase
other securities appertaining to securities held by the Trustee, whether or not
allocated to individual accounts. The accounts of Participants shall be
appropriately credited.
No person shall have any right to, or interest in, any assets of the Participant
Investment Funds upon termination of employment or otherwise, except as provided
from time to time under this Plan, and then only to the extent of the benefits
payable to such person under the Plan. All payments of benefits as provided for
in this Plan shall be made solely out of the assets of the Participant
Investment Funds and no fiduciary shall be liable therefore in any manner. No
fiduciary or other person or entity guarantees the Participant Investment Funds
in any manner against investment loss or depreciation in asset value.


65

--------------------------------------------------------------------------------





4.06    Account Statements; Investment Information. At such times as required by
law or as the Plan Administrator deems necessary or desirable for the purpose of
administering the Plan, each Participant will be furnished with a statement
showing the status of his or her Plan accounts as of such dates as are selected
by the Plan Administrator. In addition, sufficient information shall be
available to Participants to permit informed investment decisions as to the
Participant Investment Funds and Investment Vehicles in which Participant
Contributions and Company Core Contributions may be invested.
Information relating to Participants' purchase, holding, and sale of units of
interest in Company Stock and exercise of voting, tender, and similar rights
shall be maintained in accordance with procedures which shall be adopted and
amended from time to time in writing by the Plan Administrator (the
“Confidentiality Procedures”) that are designed to safeguard the confidentiality
of such information (except as necessary to comply with federal or applicable
state law, such as securities law reporting rules for insiders). The
Confidentiality Procedures shall incorporate at least the safeguards of
confidentiality as to exercising voting, tendering, and similar rights as are
set forth in Section 4.07; and name a fiduciary to be responsible for receiving
and acting on investment directions and/or monitoring compliance with the
Confidentiality Procedures and who shall be empowered to determine when an
independent fiduciary should be designated to carry out such activities as to
Company Stock relating to situations which such responsible fiduciary determines
will have a potential for undue influence (such as tender offers, exchange
offers, and contested Board elections) all as contemplated by ERISA
Section 404(c).


66

--------------------------------------------------------------------------------





4.07    Voting, Tendering, and Similar Rights as to Company Stock. Before each
annual or special meeting of the stockholders of the Company, the Trustee or its
agent shall furnish or cause to be furnished to each Participant for whom an
account is established and maintained under the Plan and to which units of
interest in Company Stock are allocated a copy of the proxy solicitation
material for such meeting, which is provided to stockholders of the Company who
are not Plan Participants, together with a request for the Participant's
confidential directions to the Trustee as to how the full shares of Company
Stock then represented by the units of interest allocated to such Participant's
account should be voted. Upon timely receipt of such directions, the Trustee
shall vote such full shares as directed. Any such shares held by the Trustee as
to which it receives no voting directions and fractional shares shall be voted
by the Trustee in the same proportions as shares to which voting directions have
been received.
Each Participant shall have the right, to the extent of the number of shares of
Company Stock represented by the units of interest allocated to his account, to
confidentially direct the Trustee in writing as to the manner in which to
respond to a tender or exchange offer with respect to shares of Company Stock.
The Trustee shall use its best efforts to timely distribute or cause to be
distributed to each Participant the information distributed to stockholders of
the Company who are not Plan Participants in connection with any such tender or
exchange offer. Upon timely receipt of such directions, the Trustee shall
respond as directed with respect to such shares of Company Stock. If the Trustee
shall not receive timely direction from a Participant as to the manner in which
to respond to such a tender or exchange offer, the Trustee shall not tender or
exchange any shares of Company Stock with respect to which such Participant has
the right of direction. The Trustee shall respond as to fractional shares in the
same proportions as the shares as to which Participant directions have been
received.
Each Participant is, for purposes of this Section 4.07, hereby designated a
“named fiduciary” within the meaning of ERISA Section 403(a)(1) with respect to
voting and responding to tender and exchange offers with respect to full shares
of Company Stock as to which units of interest are allocated to his account,
except to the extent otherwise permitted by ERISA Section 404(c) because such
Participant has exercised independent control over assets in his or her
individual account in the manner described in Department of Labor
Reg. §2550.404c-1 promulgated thereunder. “Participant” as used in this
Section 4.07 shall include in the event of the death of a Participant, his
Beneficiary, and in the event a Qualified Domestic Relations Order is applicable
to an account, each alternate payee under such Qualified Domestic Relations
Order. Directions received by the Trustee from individual Participants as
provided in this Section 4.07 shall be held by the Trustee in confidence and
shall not be divulged or released to any person, including directors, officers,
or employees of the Company or any Affiliated Company, except as permitted by
the Confidentiality Procedures.


67

--------------------------------------------------------------------------------





The Trustee is hereby empowered to set such deadlines for Participant returns of
proxy, tender, exchange, or similar directions as are necessary to assure the
proper tally of such returns and timely action based on such response,
consistent with the Confidentiality Procedures and the directions of any
independent fiduciary appointed as contemplated by the Confidentiality
Procedures.


68

--------------------------------------------------------------------------------







ARTICLE IV-A


ESTABLISHMENT OF AN EMPLOYEE STOCK OWNERSHIP PLAN




4.01-A Effective May 15, 2002, the Company Stock Fund described in Section
4.02(a) is converted to an employee stock ownership plan (“ESOP”) as defined in
Section 4975(e) of the Code and the regulations thereunder. The ESOP is intended
to form a portion of the Plan, the balance of which includes a qualified
profit-sharing plan described in Section 401(a) of the Code which is not an
ESOP. The ESOP shall hold Participant Contributions pursuant to Deferral
Elections described in Section 3.02, Company Core Contributions described in
Section 3.04, and Company Matching Contributions described in Section 3.03.
Prior to October 1, 2007, the ESOP shall be the Participant Investment Fund
described as the Air Products Company Stock Fund - ESOP. On and after October 1,
2007, the ESOP shall be the Participant Investment Fund described in Appendix A
of the Plan as the Air Products Company Stock Fund.
4.02-A        The ESOP shall be primarily invested in Company Stock as described
in Section 4.02(a). Company Stock as defined herein is traded publicly on the
New York Stock Exchange. A Participant may direct the Trustee to vote the
Company Stock allocated to his account as described in Section 4.07. A
Participant may elect a distribution of his account balance in the Company Stock
Fund to be paid in Company Stock or in cash as described in Section 5.01. A
Participant may elect to diversify his account in the Company Stock Fund to the
extent described in Section 4.03 and 4.04. A Participant may begin receiving
distributions of his accounts, including the Company Stock Fund, as provided in
Section 3.08 or upon the occurrence of a Distribution Event as described in
Section 2.21. Allocations of Participant Contributions and Company Matching
Contributions to the ESOP are made in proportion to the compensation of each
Participant based on his or her Deferral Elections as described in Section 3.02.
4.03-A        . Participants having all or a portion of their Participant
accounts invested in Company Stock in the ESOP may elect to receive a
distribution of dividends paid on Company Stock that are allocated to their
Participant accounts, paid to the ESOP first and then distributed no later than
90 days after the close of the Plan Year in which they were paid, or to reinvest
such dividends in the ESOP pursuant to Section 404(k)(2)(A) of the Code, and the
regulations thereunder. Reinvested dividends shall be 100% vested. Dividends
paid on the portion of a Participant’s account attributable to Company Core
Contributions, including any related investment earnings and losses, may only be
reinvested to the extent Company Core Contributions and related earnings and
losses are vested under Section 3.05(a) of the Plan. A Participant who does not
make an affirmative election under this Section 4.03-A shall be deemed to have
elected to reinvest such dividends in the


69

--------------------------------------------------------------------------------





ESOP. The Plan Administrator shall determine the procedure for making such
election available to eligible Participants.
4.04-A        Participants who are employees of Affiliates of the Company that
are subject to taxation as partnerships are permitted to participate in the ESOP
and invest their Participant accounts in Company Stock, but are excluded from
receiving dividends paid on Company Stock to the Company Stock Fund – ESOP, or
after October 1, 2007, the Company Stock Fund.


ARTICLE V    

MANNER OF DISTRIBUTION OF PARTICIPANT ACCOUNTS


5.01    General. Subject to Sections 5.03 and 5.05, distribution to any person
entitled to receive any amounts then held by the Trustee in the Participant
Investment Funds described in Article IV shall be made by the Trustee in a lump
sum or, at the election of such person, in installments not to exceed one
installment per month, in the manner described in (a) and (b) below
(a)    Cash Distributions. Amounts credited to a Participant's accounts which
are held by the Trustee in any Participant Investment Fund other than the
Company Stock Fund shall be distributed in cash.
(b)    Company Stock Distributions. Amounts credited to a Participant's accounts
which are held by the Trustee in the Company Stock Fund shall be distributed in
cash. Notwithstanding the foregoing, amounts credited to a Participant's account
in the Company Stock Fund may be distributed in the form of shares of Company
Stock at the election of the Participant or the Participant's Beneficiary or
alternate payee, as the case may be. Distribution of a Participant’s interest in
a fractional share of Company Stock shall be made in cash. Notwithstanding the
above, for persons electing installment distributions commencing on or after
October 1, 2006, distributions of amounts credited to the Company Stock Fund
must be made in cash.
The amount to be withdrawn or distributed from a Participant's account or
accounts under Section 3.08 or 3.10, or pursuant to a Qualified Domestic
Relations Order, shall be the amount or specified portion thereof credited to
such Trustee account or accounts as of: (i) the Business Day on which the
account distribution or withdrawal request is received by the Plan
Administrator; provided, however, that valuation shall take place as of the
following Business Day if the request is received after the close of the New
York Stock Exchange; or (ii) if no request is received, the first Business Day
in March of the calendar year


70

--------------------------------------------------------------------------------





following the year in which the Participant attains age seventy and one-half
(70½) or, if later, the calendar year in which the Participant retires if the
Participant attained age seventy and one-half (70½) on or after January 1, 2003.
In the case of a Qualified Domestic Relations Order, if so provided in the
Qualified Domestic Relations Order, the amount to be withdrawn or distributed
shall be the amount specified in such Order.
Payment or delivery of an amount to be withdrawn or distributed shall be made as
soon as practicable after the applicable date determined under the preceding
paragraph, but in any event by the April 1 which follows the year in which the
Participant attains age seventy and one-half (70½), or if later, the April 1
which follows the year the Participant retires if the Participant attains age
seventy and one-half (70½) after January 1, 2003. The payment of benefits under
the Plan to a Participant (or to his Beneficiary or Beneficiaries) who has a
severance from employment with the Company and all Affiliated Companies with
amounts credited to his Plan accounts of $1,000 or less, or upon the
Participant's death, will begin as soon as administratively practicable after
the Participant makes his last contribution.
Any distributions made pursuant to this Article V shall be subject to the
requirements of Code Section 401(a)(9) and the regulations thereunder, including
the minimum distribution incidental benefit requirement of Q&A-1(d) of
section 1.401(a)(9)-5 of the final regulations effective January 1, 2003.


71

--------------------------------------------------------------------------------





5.02    Designation of Beneficiaries; Spousal Consents. Unless otherwise
designated as provided in the next paragraph of this Section 5.02, each
Participant's Beneficiary shall be the Participant's spouse. If the Participant
dies with no surviving spouse, or so designates a Beneficiary other than his
spouse in accordance with the provisions of the next paragraph, the Beneficiary
or Beneficiaries to receive the Plan benefits hereunder shall be as designated
by the Participant in accordance with procedures specified by the Plan
Administrator and filed with the Plan Administrator during the Participant's
lifetime. Any such designation may be revoked or changed by the Participant at
any time and from time to time, without the consent of any prior Beneficiary
(other than the Participant's spouse, whose consent shall be required as
provided in the next paragraph) in the same manner as the original designation.
If either no such designation is made or, if made, none of the designated
Beneficiaries, whether primary or contingent, is living at the time of payment,
Plan benefits shall be paid to the Participant's surviving spouse, if any, and
otherwise to the Participant's estate.
The designation of a Beneficiary other than the Participant's spouse shall be
ineffective unless either: (i) the Participant's spouse consents in writing to
such designation, the spouse's consent specifically identifies the nonspouse
Beneficiary, the Participant's spouse acknowledges the effect of such
designation, and such consent is witnessed by a notary public; or (ii) it is
established to the satisfaction of the Plan Administrator or a representative of
the Plan Administrator that no such consent may be obtained because there is no
spouse of the Participant, the spouse cannot be located, or because of such
other circumstances as may be prescribed in regulations issued by the Secretary
of the United States Treasury. Any consent by a spouse required by any provision
of the Plan shall be irrevocable by the spouse and any such consent by the
spouse (or establishment that the consent of the spouse may not be obtained)
shall only be effective with respect to such spouse. No Beneficiary designation
shall be effective prior to the time it is received by the Plan Administrator.
Notwithstanding the foregoing, for former Participants in the IGS Savings Plan
the terms of Exhibit II shall apply.


72

--------------------------------------------------------------------------------





5.03    Direct Rollovers
(a)    Any Participant, any spouse of a Participant (including a former spouse
who is an alternate payee under any Qualified Domestic Relations Order) or,
effective April 1, 2007, any Beneficiary of a Participant (each referred to
herein as a “distributee”) who is entitled to receive an “eligible rollover
distribution” (as defined below) from the Plan may make a special election to
avoid the imposition of automatic withholding of Federal income taxes from the
distribution. The special election is to have all or part of the distribution
paid by the Trustee directly to an eligible retirement plan (as defined below)
in lieu of receiving the distribution from the Plan. In order for such direct
rollover to be made, the special election must be made in accordance with the
procedures established by the Plan Administrator, the eligible retirement plan
must be clearly specified, and the specified plan must be willing to accept the
rollover. Any eligible rollover distribution described in Section 5.03(d)(i)
that includes After-Tax Contributions or Roth 401(k) Contributions which a
distributee elects to rollover to a qualified defined contribution plan
described in Section 401(a) or an annuity plan described in Code Section 4.03(b)
must be directly rolled over to such plan pursuant to the special election in
this Section 5.03(a) and must be separately accounted for as required by Code
Section 402(c)(2)(A) and 402A.
(b)    Notwithstanding the foregoing, a direct rollover shall not be permitted
if the distributee's eligible rollover distributions during the calendar year
are reasonably expected to total less than $200, and a partial direct rollover
may not be made in an amount which is less than $500. Each eligible rollover
distribution may be directly rolled over to only one eligible retirement plan.
(c)    The limits set forth in this Section may be modified by the Plan
Administrator to the extent permitted by Code Sections 401(a)(31), 402, and 3405
and regulations or rulings issued thereunder. Moreover, the provisions of this
Section shall be interpreted and applied consistently with Sections 521 through
523 of the Unemployment Compensation Amendments of 1992, and shall be deemed to
be automatically amended, without the necessity of adopting a specific
amendment, to the extent that applicable law, regulations, or rulings modify,
amend, supersede, eliminate, clarify, or otherwise change the requirements of
said Sections 521 through 523.
(d)    An “eligible rollover distribution” hereunder is any distribution to or
withdrawal by a distributee, except that an eligible rollover distribution does
not include any portion of a distribution to the extent it is: (i) not included
in gross income (without regard to the exclusion for net unrealized appreciation
with respect to employer securities) provided, however, that eligible rollover
distributions on or after January 1, 2002, shall include the portion of a
distribution not otherwise


73

--------------------------------------------------------------------------------





included in gross income (i.e., After-Tax Contributions), if any, (ii) required
under Code Section 401(a)(9), (iii) a deemed distribution of a defaulted loan
which is unaccompanied by an actual distribution, (iv) any distribution that is
one in a series of substantially equal periodic payments (not less frequently
than annually) made for one or more lives or for a specified period of ten (10)
years or more; (v) any hardship distribution described in Code
Section 401(k)(2)(B)(i)(iv); (vi) any dividends paid on employer securities held
by an ESOP which are paid directly to the Participant and not reinvested in the
ESOP or (vii) any other amount which is excluded under the Code or Treasury
Regulations. An “eligible retirement plan” is an individual retirement account
or annuity described in Code Sections 408(a) and 408(b) (collectively, an
“IRA”), an annuity plan described in Code Section 403(a) which accepts rollover
distributions, a qualified plan described in Code Section 401(a) which accepts
rollover distributions, or an annuity plan described in Code Section 403(b)
which accepts rollover distributions, or a Code Section 457 governmental plan
which accepts rollover distributions; provided, however, that with respect to a
non-spouse Beneficiary, “eligible retirement plan” shall mean only an inherited
IRA within the meaning of Code Section 408(d)(3)(c) and in accordance with Code
Section 402(c)(11) and Code Section 401(a)(9)(B)(ii).


74

--------------------------------------------------------------------------------





5.04    Trustee-to-Trustee Transfer. Upon the direction of the Plan
Administrator, the Trustee may transfer all amounts credited to a Participant's
accounts held by the Trustee to another retirement benefit plan qualified under
Code Section 401(a) in connection with or following a Distribution Event with
respect to such Participant.
5.05    Protected Distribution Forms for Certain Transferred Balances.
(a)    In the case of a Participant who had funds transferred to the Plan from
the GSF Energy Inc. Retirement Savings Plan (the “GSF Plan”) during 1989, a term
annuity may be purchased with all or part of that portion of the Participant's
distribution which is attributable to funds transferred in 1986 from the former
Getty savings plan to the GSF Plan. The fixed payment period cannot exceed
240 months and the amount of payments must be greater than $25 per month.
(b)    In the case of a Participant employed by Pacific Anchor Chemical
Corporation who had funds transferred from the Pacific Anchor Chemical
Corporation 401(k) Plan (the “Pacific Anchor Plan”) to the Plan as of July 1,
1989, such a Participant may elect to receive the amount credited to his account
as of the date of such transfer in installment payments over a period not to
exceed the life expectancy of the Participant or the joint life expectancy of
the Participant and the Participant's spouse, if any.
(c)    In the case of a Participant employed by Industrial Gas and Supply
Company ("IGS") who had funds transferred from the IGS Savings Plan due to the
merger of the IGS Savings Plan into the Plan as of March 31, 2000, such a
Participant may elect to receive the amount credited to his account as of the
date of such transfer, in installment payments over a period not to exceed the
life expectancy of the Participant or the joint life expectancy of the
Participant and the Participant's spouse, if any. The applicable provisions are
set forth in Exhibit II.
 


75

--------------------------------------------------------------------------------





ARTICLE VI    


ADMINISTRATION


6.01    Plan Administrator. The Plan Administrator shall be responsible for the
administration of the Plan to the extent provided herein and except to the
extent that some other person or entity shall be expressly authorized by the
Board. The Plan Administrator shall not receive any compensation from the Plan
for his services as such, but may be reimbursed for reasonable expenses actually
incurred in the administration of the Plan.
6.02    Expenses of Administration. The reasonable expenses incident to the
administration, management, and operation of the Plan, including (but not
limited to) the compensation of legal counsel, auditors, accountants, actuaries,
the Trustee, and investment managers, if any, and other costs such as
recordkeeping fees, proxy voting fees, communication costs, and the cost of
clerical and technical assistance which may be required, shall be payable from
Participant’s accounts in a manner determined by the Plan Administrator and
shall be communicated to Participants in a manner that is consistent with ERISA
Section 408(b)(2) and the Treasury Regulations issued thereunder. The Investment
Committee may provide that certain Plan expenses shall be charged to a
Participant’s account and shall be communicated to Participants in a manner that
is consistent with ERISA Section 408(b)(2) and the Treasury Regulations issues
thereunder. Notwithstanding the foregoing, the Employer, in its absolute
discretion, may elect at any time to pay part or all thereof directly, and any
such election shall not bind the Employer as to its right to elect with respect
to the same or other expenses at any other time to have such expenses paid from
the Participant’s accounts.


76

--------------------------------------------------------------------------------





6.03    Powers and Duties of the Plan Administrator. In addition to any implied
powers and duties which may be necessary to carry out the provisions of the Plan
and any explicit powers and duties set forth elsewhere in the Plan, the Plan
Administrator shall have the following specific discretionary powers and duties:
(a)    To make and enforce such rules and regulations and adopt such procedures
as he shall deem necessary or proper for the efficient administration of the
Plan which are not inconsistent with the Code, ERISA, or any grant of authority
to another person hereunder, including without limitation rules to be followed
by Participants filing notices, elections, directions, and designations under
the Plan and for the furnishing and verification of evidence and proofs
necessary to establish the rights of any person to benefits under the Plan;
(b)    Subject to and consistent with the Code and ERISA, discretionary
authority and power to construe and interpret the Plan and to decide any and all
matters arising thereunder, including the right to (i) decide all questions of
eligibility for benefits; (ii) determine the amount, time, and manner of
payment; (iii) authorize the payment of benefits; (iv) remedy possible
ambiguities, inconsistencies, or omissions; provided, however, that all such
interpretations and decisions shall be applied in a uniform manner to all
Participants who are similarly situated; and (v) to determine all questions of
fact;
(c)    Subject to the provisions of Section 6.05, to make findings of fact and
determinations as to the rights of any person applying for benefits and to
afford any such person dissatisfied with any such findings or determinations the
right to a hearing thereof;
(d)    To obtain from the Employer and from the Participants, and provide to the
Trustee such information as shall be necessary for proper administration of the
Plan;
(e)    To authorize disbursements from the Participant Investment Funds and to
obtain from the Trustee such information concerning such disbursements as shall
be necessary for the proper administration of the Plan;
(f)    To supervise generally the administration of the Plan in accordance with
ERISA, including, without limitation, compliance with reporting and disclosure
requirements and the final review of claims and appeals by Participants and
their Beneficiaries;
(g)    To appoint or employ other persons or fiduciaries to carry out various
specific responsibilities concerning the administration of the Plan and any
other agents he deems advisable,


77

--------------------------------------------------------------------------------





including without limitation legal counsel, auditors, and accountants, and to
enter agreements for the performance of services on behalf of the Plan; and
(h)    To allocate and delegate among or to any one or more person or persons
(including corporate persons) named by the Plan Administrator in accordance with
the provisions hereinafter, any of his powers, duties, and fiduciary
responsibilities, such allocation or delegation to be effected as follows:
(i)    Fiduciary responsibilities may be allocated or delegated by the Plan
Administrator by naming in writing the named fiduciary to whom the
responsibility is allocated or delegated, with a description of the
responsibility and an outline of the duties involved;
(ii)    Such of his other powers, authority, and duties as he deems proper and
desirable for the efficient administration of the Plan may be delegated to any
officer or other administrative employee of the Employer.


78

--------------------------------------------------------------------------------





6.04    Powers and Duties of the Investment Committee. In addition to any
implied powers and duties which may be necessary to carry out the provisions of
the Plan and any explicit powers and duties set forth elsewhere in the Plan, the
Investment Committee shall have the following specific discretionary powers and
duties:
(a)    To appoint or employ, and to enter agreements with:
(i)    the Trustee;
(ii)    an investment manager or managers with power to direct the investment,
reinvestment, and other management of the acquisition and disposition by the
Trustee of all or a portion of any of the Participant Investment Funds described
in Section 4.02 (other than the Company Stock Fund), if the Investment Committee
determines in its sole discretion that an investment manager or managers is
necessary or desirable for management of all or any portion of any such
Participant Investment Fund; provided, however, that each such investment
manager shall acknowledge in writing that such investment manager is a fiduciary
with respect to the Plan, and:
(A)    shall be registered as an investment advisor under the Investment
Advisors Act of 1940; or
(B)    shall be a bank, as defined in the Investment Advisors Act of 1940; or
(C)    shall be an insurance company qualified to perform services with power to
manage, acquire, or dispose of assets of the Plan under the laws of more than
one State; or
(D)    if not registered as an investment advisor under the Act by reason of
paragraph (1) of section 203A(a) of the Investment Advisors Act of 1940, shall
be registered as an investment advisor under the law of the State (referred to
in such paragraph (1)) in which it maintains its principal office and place of
business, and, at the time the investment advisor last filed the registration
form most recently filed by the investment advisor with such State in order to
maintain the investment advisor's registration under the laws of such State,
shall also have filed a copy of such form with the Secretary of Labor.


79

--------------------------------------------------------------------------------





(iii)    an investment advisor who does not meet the qualifications for an
investment manager set forth in Paragraph (ii) above, provided that such
investment advisor may offer investment advisory services and recommendations to
the Trustee but shall have no power to cause the Trustee to act on such advice.
(b)    To direct the Trustee to invest and reinvest all or any portion or
portions of any of the Participant Investment Funds described in Section 4.02
held under the Trust Agreement as specified by the Investment Committee, in
interests in collective investment funds, group trusts, or other entities or in
other investments directed by the Investment Committee, and to exercise
ownership rights with respect to such interests or investments, all as specified
by the Investment Committee;
(c)    To perform any and all duties allocated to it by the Board or required of
it by the provisions of this Plan, the Code, or ERISA;
(d)    To allocate and delegate among or to any one or more of its members or
officers, any subcommittees of the Investment Committee, and any other person or
persons (including corporate persons) named by it in accordance with the
provisions hereinafter, any of its powers, duties, and fiduciary
responsibilities (other than trustee responsibilities), such allocation or
delegation to be effected as follows:
(i)    Fiduciary responsibilities may be allocated or delegated by the
Investment Committee by naming in writing, including by recording in the minutes
of the Investment Committee’s meetings the named fiduciary to whom the
responsibility is allocated or delegated, with a description of the
responsibility and an outline of the duties involved;
(ii)    Except where a member of the Investment Committee, the fiduciary so
named shall indicate acceptance of the responsibility by executing the written
instrument naming such fiduciary, whereupon such executed instrument shall be
incorporated by this reference in the Plan;
(iii)    For the purpose of this Section 6.04(d), a trustee responsibility is a
responsibility to manage or control the assets of the Plan other than the power
to appoint an investment manager in accordance with Section 6.04(a)(ii). The
power to allocate or delegate responsibility to manage the Participant
Investment Funds (other than the Company Stock Fund) described in Paragraph 4.02
may only be made in accordance with such Section 6.04(a)(ii); and
(iv)    Such of its other powers, authority, and duties as it deems proper and
desirable may be delegated to any one of its members or officers or to any
officer or other administrative


80

--------------------------------------------------------------------------------





employee of the Employer, provided that such delegation shall be noted in the
minutes of the proceedings of the Investment Committee or other writing;
(e)    To take all actions necessary to transfer Plan assets and liabilities to
another qualified plan subject to, and in accordance with the provisions of
applicable laws and Section 7.03, where such transfer is required in connection
with any transaction or event or series of events or transactions which may from
time to time be approved by the Board or approved pursuant to a delegation of
authority by the Board;
(f)    To take all actions necessary to amend the Plan to assume liabilities,
and to direct the Trustee to accept assets, of another qualified plan subject
to, and in accordance with the provisions of applicable law and Section 7.03,
required in connection with any transaction or event or series of similar
transactions or of similar events which may from time to time be approved by the
Board or approved pursuant to a delegation of authority from the Board; and
(g)    To take such further action as the Investment Committee deems
appropriate, in regard to establishing and reviewing programs, guidelines,
policies, and objectives for investment of Plan assets, and reviewing investment
performance in terms of such programs, guidelines, policies, and objectives.


81

--------------------------------------------------------------------------------





6.05    Benefit Claims Procedure. The claim and appeal procedure herein provided
is intended to meet the requirements of ERISA and the regulations thereunder. By
virtue of such requirements, the procedure provided in this Section 6.05 shall
be the sole and exclusive procedure for claiming benefits or appealing any
denial of a claim for benefits under the Plan. This procedure shall, in respect
of all claims arising under the Plan, supersede and preempt any and all
procedures for settlement of disputes or resolution of grievances under any
other agreements or plans.
(a)    Claim. In the event of a claim by a Participant or a Participant's
Beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Participant or Beneficiary shall present the reason for
his claim in writing to the Plan Administrator. The Plan Administrator shall,
within ninety (90) days after the receipt of such written claim, send written
notification to the Participant or Beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of such initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan Administrator expects to render the final decision.
(b)    Denial. In the event the claim is wholly or partially denied, the Plan
Administrator's written notification shall: (a) state the specific reason or
reasons for the denial, (b) contain specific references to pertinent Plan
provisions on which the denial is based, (c) provide a description of any
additional material or information necessary for the Participant or Beneficiary
to perfect the claim and an explanation of why such material or information is
necessary, and (d) set forth the procedure by which the Participant or
Beneficiary may appeal the denial of his claim. If no notice of denial is
provided within the time period set forth above, the claim shall be deemed to be
denied and the Participant or Beneficiary may proceed to appeal in accordance
with Paragraph (c) below.
(c)    Appeal. In the event a Participant or Beneficiary wishes to appeal the
denial of his claim, he may request a review of such denial by making written
application to the Claims Committee within sixty (60) days after receipt of such
written claim denial (or the date on which such claim is deemed denied if notice
is not received within the applicable time periods pursuant to Paragraph (b)
above). Such Participant or Beneficiary (or his duly authorized representative)
may, upon written request to the Claims Committee, review any records of the
Plan Administrator or other persons to whom fiduciary responsibilities have been
allocated or delegated hereunder which the Claims


82

--------------------------------------------------------------------------------





Committee determines are pertinent to such claim, and submit in writing issues
and comments in support of his position.
The Claims Committee shall notify the Participant or Beneficiary of the Claims
Committee’s final decision within 60 days after receipt of the written appeal
unless an extension of time is necessary due to special circumstances. If an
extension is required, the Claims Committee shall notify the Participant,
Beneficiary or authorized representative of the extension within the initial
review period and shall explain the special circumstances requiring the
extension within such initial 60-day period.
The final decision shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions on which the decision
is based. In addition the notice shall provide that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits, and shall contain a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA. If the claim has not been granted and the
notice is not furnished within the period of time specified above, the claim
shall be deemed denied. The decision on appeal shall be binding on all parties.
(d)    Qualified Domestic Relations Order. Since separate procedures have been
adopted with respect to domestic relations orders, the service of a domestic
relations order on the Plan shall not be treated as a claim for benefits as
contemplated by this Section 6.05 and the foregoing procedure shall not be
followed in determining whether such an order constitutes a Qualified Domestic
Relations Order.


83

--------------------------------------------------------------------------------





6.06    Fiduciaries. Persons and entities named or referred to in the Plan,
including without limitation, members of the Investment Committee, members of
the Claims Committee, and the Plan Administrator may from time to time act in
respect of the Plan and/or the Trust Fund in a fiduciary capacity as to the
operation and administration of the Plan and/or the Trust Fund, as well as in a
non-fiduciary capacity on behalf of an Employer as a sponsor of the Plan and/or
settlor of the Trust Fund. Except as expressly provided in the Plan, no
reference in the Plan to any particular act, duty, or responsibility by any
person or entity is intended to ascribe a fiduciary or non-fiduciary role
thereto.
For purposes of ERISA Section 402(a), “named fiduciaries” for the Plan shall
include: the Finance Committee of the Board, insofar as it appoints the persons
to serve on the Investment Committee and has oversight responsibility for review
of certain actions taken by the Investment Committee; the Plan Administrator
with respect to the control and management of the operation and administration
of the Plan and compliance with the reporting and disclosure requirements of
ERISA and the Code; the Investment Committee with respect to control and
management of the Trust Fund; and the Claims Committee with respect to
adjudication of claim appeals. In addition, the Trustee shall be the named
fiduciary or named fiduciaries with respect to the management, control, custody,
and investment of the Trust Fund or specified portions thereof, except to the
extent: (a) an investment manager has been appointed to manage and/or acquire
and dispose of investments as contemplated by Paragraph 6.05(h)(2), in which
case such investment manager shall be the named fiduciary with respect to the
management, acquisition, and disposition of such investments: or (b) the Trustee
has been directed by the Investment Committee to invest or reinvest, and
exercise ownership rights with respect to, interests in collective investment
funds, trusts, or other entities or other investments as contemplated by
Paragraph 6.05(i), in which case the Investment Committee shall be the named
fiduciary with respect to the management, acquisition, and disposition of such
interests and investments.


84

--------------------------------------------------------------------------------





6.07    Adequacy of Communications; Reliance on Reports and Certificates. All
notices, elections, applications, directions, or other communications given,
made, filed, delivered, or transmitted by or for an Employee or Participant in
pursuance of the provisions of this Plan shall not be deemed to have been duly
given, made, filed, delivered, transmitted, or received unless the same shall be
in writing on such form as is made available by the Plan Administrator or the
Trustee for that purpose and until the same shall actually be received at the
locations specified on such form.
Any person acting upon notices, directions, or other communications given, made,
delivered, or transmitted by the Investment Committee may rely on any documents
signed by the chairman or secretary of the Investment Committee or by any one or
more of its members or Company officers or employees authorized by the Committee
to certify its actions.
The Investment Committee, the Claims Committee or any of their members will be
entitled to rely conclusively upon any information, including without
limitation, all tables, valuations, certificates, opinions, and reports, which
is furnished by the Trustee, any auditor, accountant, legal counsel, or other
person who is employed or engaged for the purpose of assisting such Committees
in the performance of their responsibilities hereunder and as to whom the
members of the applicable Committee have no reason to doubt the competence,
integrity, or responsibility.


85

--------------------------------------------------------------------------------





6.08    Indemnification. The Company agrees to indemnify each member of the
Investment Committee or the Claims Committee who is its employee or the employee
of an Affiliated Company against any and all claims, loss, damage, expense, and
liability from any act or failure to act unless the same is judicially
determined to be the result of such member's gross negligence or willful
misconduct, except as otherwise prohibited by applicable law.
6.09    Member's Own Participation. No member of the Investment Committee or the
Claims Committee may act, vote, or otherwise influence a decision of the
Committee relating solely to his own participation under the Plan.
6.10    Elections. Exhibit III attached hereto, entitled "Plan Elections", sets
forth elections under the Plan made by the Company or its delegates or officers,
including the Senior Vice-President Human Resources, the Plan Administrator or
his delegates, or others (but not Participants, spouses, beneficiaries,
alternate payees or other Participants or payees) in regard to elections made
under the Plan or applicable law, whether or not specifically referenced in the
Plan, and is designed to include only those elections required by applicable law
to be specified in the Plan, but may include other elections as well.


ARTICLE VII    


AMENDMENT, CORRECTION AND DISCONTINUANCE




7.01    Right to Amend or Terminate.
(a)    The Company intends and expects to continue the Plan indefinitely.
Nevertheless, (i) the Company reserves the right to terminate the Plan or amend
or modify it from time to time and (ii) each Employer reserves the right to
suspend, terminate, or completely discontinue contributions under the Plan with
respect to itself and its Employees and their Beneficiaries. Action to terminate
the Plan may be taken only by the Board, by its resolutions, duly adopted. The
Investment Committee may act on behalf of the Company and without action by or
approval of the Board, to add or discontinue Participant Investment Funds. Any
other action referred to in this subsection and not determined by the Company’s
general counsel to be in contravention of law may be taken on behalf of the
Company by the Chairman of the Board evidenced by a resolution, certificate, new
or revised Plan text, or other writing; provided that, only the Board may
approve a Plan amendment which (A) would materially increase aggregate accrued
benefits under, materially change the benefit formula provided by, or materially
increase the cost of the Plan, so long as persons designated by the Board as
“Executive


86

--------------------------------------------------------------------------------





Officers” for purposes of the U.S. Securities laws are Participants in the Plan;
or (B) would freeze benefit accruals, materially reduce benefit accruals, or
otherwise materially change the benefits under the Plan; or (C) would constitute
the exercise of power or function herein assigned to the Finance Committee of
the Board, the Investment Committee, the Plan Administrator, or the Claims
Committee. The Chairman may delegate the authority described in the preceding
sentence in writing.
(b)    Notwithstanding Paragraph (a), no action to terminate, amend, or modify
the Plan described therein shall adversely affect Participants who shall have
retired under the Plan prior to such action, nor shall any amendment have the
effect of decreasing the nonforfeitable percentage or the amount of a
Participant's accounts except as permitted by Code Section 411(d)(6) and the
regulations thereunder. No amendment shall be made to this Plan which eliminates
a subsidy or an optional form of benefit available to a Participant except as
permitted by Code Section 411(d)(6) and the regulations thereunder.
(c)    Notwithstanding any of the foregoing provisions of this Section, any
modification or amendment of the Plan may be made retroactively, if necessary or
appropriate to qualify or maintain the Plan and/or the Trust Fund as a plan
and/or trust meeting the requirements of the Code and ERISA, or any other
provision of law, as now in effect or hereafter amended or adopted, and any
regulation issued thereunder. If the Plan is terminated by the Company, all
amounts credited to each of such Participant's accounts in respect of Before-Tax
Contributions, Roth 401(k) Contributions, After-Tax Contributions, Catch-up
Contributions, Company Core Contributions, and Company Matching Contributions
shall be distributed by the Trustee to any such Participant so affected by such
discontinuance or to his or her designated Beneficiary as soon as practicable
(to the extent permitted under applicable law), with distributions to be made in
accordance with the directions of the Plan Administrator.
(d)    Upon the Plan's termination or partial termination, the rights of all
affected Participants to benefits accrued to the date of such termination or
partial termination, to the extent not yet vested, shall be nonforfeitable.


87

--------------------------------------------------------------------------------





7.02    Corpus and Income Not to be Diverted. Notwithstanding any power of
discontinuance or amendment reserved in the Plan or Trust Agreement, it shall be
impossible at any time for any part of the corpus and income of the Trust Fund
held for the benefit of Participants and their Beneficiaries to be used for, or
diverted to, purposes other than for the exclusive benefit of such Participants
or their Beneficiaries and defraying reasonable expenses of administering the
Plan. Notwithstanding the foregoing:
(a)    All contributions made to the Plan are conditioned upon their
deductibility in full under Code Section 404, or any statute of similar import.
If all or any portion of a contribution is determined to be not deductible, the
amount so determined to be non-deductible shall be returned to the Employer, if
the Employer so directs the Trustee, within one (1) year of the determination of
the disallowance of the deduction.
(b)    A contribution made by a mistake of fact shall be returned to the
Employer within one (1) year after the payment of the contribution, if the
Employer so directs the Trustee.


88

--------------------------------------------------------------------------------





7.03    Merger or Consolidation of Plan.
(a)    The Plan shall not be terminated automatically by the Company's
acquisition by or merger into any other company, but the Plan shall be continued
after such merger if the successor company agrees to continue the Plan. All
rights to amend, modify, suspend, or terminate the Plan shall be transferred to
the successor company, effective as of the date of the merger, without the need
for a specific Plan amendment.
(b)    The Plan shall not merge or consolidate with, or transfer its assets or
liabilities to, any other plan unless each Participant would (if the Plan then
terminated) be entitled to receive a benefit after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had been terminated).
7.04    Correction. Any operational or qualification defect or failure of this
Plan of any kind whatsoever may be corrected pursuant to any program of
voluntary correction sponsored by the Internal Revenue Service or the Department
of Labor, or any other agency of the Federal government or pursuant to
applicable law, regulations or rulings, to the extent determined by, and at the
sole discretion of, the Chairman of the Board.


ARTICLE VIII    

GENERAL PROVISIONS




8.01    Nonalienation of Benefits. Except as may be otherwise required by law,
no benefit payable under the Plan or any interest of any Participant arising out
of or created by this Plan, either before or after retirement, shall be subject,
either voluntarily or involuntarily, to anticipation, assignment, pledge,
execution, attachment, garnishment, or alienation. Any attempt to assign or
alienate a benefit payable under the Plan shall be void. Also, except as may
otherwise be required by law, no such benefit or interest will in any manner be
liable for or subject to the debts, liabilities, contract, engagements, or torts
of any Participant. This Section 8.01 also shall apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a domestic relations order, unless such order is
determined by the Plan Administrator to be a Qualified Domestic Relations Order.
In the case of a Qualified Domestic Relations Order, distributions shall be made
in accordance with and shall be governed by procedures adopted by the Plan
Administrator. Notwithstanding any other provisions of the Plan, to the extent
permitted under the provisions


89

--------------------------------------------------------------------------------





of Code Sections 401(a)(13)(C) and (D), or under other applicable law, a
Participant or Beneficiary may have his benefits reduced in the event of his
willful breach of fiduciary duty to the Plan or his criminal act against the
Plan.
8.02    Payments to Minors, Incompetents, and Related Situations. If a
Participant or Beneficiary entitled to receive any benefits hereunder is a
minor, is adjudged to be legally incapable of giving valid receipt and discharge
for such benefits, or is unable to care for his affairs because of illness,
accident, mental disability, or similar circumstances, such benefits shall be
paid to such person as the Plan Administrator shall designate or to the duly
appointed guardian. Such payment shall be deemed a complete discharge of any
liability for such benefits under the Plan.
8.03    Unclaimed Accounts - Trust Funds. No interest shall accrue to or for the
account of Participants or their Beneficiaries during any period that any
distribution hereunder shall remain unclaimed. If any distribution made by the
Trustee from any of the Participant Investment Funds remains unclaimed for a
period of six (6) months, the Trustee shall notify the Plan Administrator, who
will promptly attempt to locate the person entitled to receive such
distribution.
8.04    No Guarantee of Employment. The Plan shall not be deemed to be in
consideration of, or an inducement for, the employment of any person by the
Company or any Affiliated Company. Nothing contained in the Plan shall be deemed
to give any employee the right to be retained in the service of the Company or
any Affiliated Company or to interfere with the right of the Company or any
Affiliated Company to discharge or to terminate the service of any employee at
any time without regard to the effect such discharge or termination may have on
any rights under the Plan.


90

--------------------------------------------------------------------------------





8.05    Governing Law. The Plan, the Trust Agreement, and all amendments thereto
shall be construed, whenever possible, to be in conformity with the requirements
of the Code and ERISA, and according to the laws of the Commonwealth of
Pennsylvania (including its statute of limitations provisions, but excluding its
choice of law provisions) to the extent not preempted by applicable federal law.
8.06    Gender, Number, and Headings.
(a)    As used herein, the pronouns “he”, “him”, or “his”, referring to an
Employee, Participant, Beneficiary, or any other person, shall also be deemed to
refer to and include the feminine gender.
(b)    Whenever any words are used herein in the singular or plural, they shall
be construed as if they were also used in the plural or singular, respectively,
in all cases where applicable.
(c)    Headings of Articles and Sections of the Plan are inserted for
convenience of reference only and as such they constitute no part of the Plan
and are not to be considered in the meaning or construction thereof.
(d)    Any reference to the Code or ERISA or a section thereunder or a
regulation thereunder shall also refer to any successor statute, successor
section, or successor regulation.
8.07    Severability. Each provision of the Plan shall be independent of each
other provision of the Plan and if any provision of the Plan proves to be, or is
held by any court, tribunal, board, or authority of competent jurisdiction to
be, void or invalid as to any Participant or group of Participants, such
provision shall be disregarded and deemed to be null and void and not part of
the Plan; but such invalidation of any such provision shall not otherwise impair
or affect this Plan or any of the other provisions or terms hereof.


91

--------------------------------------------------------------------------------





8.08    Obligations of the Employer. No Employer shall have any liability with
respect to payments of benefits under the Plan and each Participant and
Beneficiary shall look solely to the Trust Fund for any payments or benefits
under the Plan. Upon total or partial termination of the Plan, no Employer shall
have any further liability either to provide benefits to those employees
affected by such total or partial termination (whether or not such benefits are
then in pay status) or to make any further contributions to or under the Plan in
respect of such employees.
8.09    Effective Date. The amended and restated Plan as herein set forth is
effective as of November 1, 2017, except for provisions which indicate a later
effective date.
8.10    Uniformed Services Employment and Reemployment Rights Act.
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).
8.11    Use of Electronic Media; Adjustment of Certain Time Periods.
Notwithstanding any provision herein which requires notices, consents,
elections, or other actions under the Plan to be effectuated through a writing,
such notices, consents, elections, or other actions may be effectuated through
the use of electronic media, if so provided in procedures established by the
Plan Administrator consistent with Department of Labor or Internal Revenue
Service pronouncements or other applicable law. Moreover, any time periods set
forth herein for providing notices, making elections, granting consents, or
taking other actions which are based upon time limits established under
applicable law shall be deemed to be automatically amended, without the
necessity of a formal amendment, to reflect any subsequent modification of those
deadlines through Department of Labor or Internal Revenue Service pronouncements
or other changes in applicable law.


92

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Air Products and Chemicals, Inc. Retirement Savings
Plan, as amended and restated effective November 1, 2017, has been duly executed
on behalf of Air Products and Chemicals, Inc. on this ___ day of October 2017.
AIR PRODUCTS AND CHEMICALS, INC.


By:_______________________________
Senior Vice President- Human Resources
ATTEST:


____________________
Assistant Secretary




93

--------------------------------------------------------------------------------






APPENDIX A


PARTICIPANT INVESTMENT FUNDS
Effective as of January 1, 2016


A-1

--------------------------------------------------------------------------------







Tier 1 – Life Cycle Investment Options


§    SSgA Target Retirement Income Securities Lending Series Fund Class II 
§    SSgA Target Retirement 2015 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2020 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2025 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2030 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2035 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2040 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2045 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2050 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2055 Securities Lending Series Fund Class II
§    SSgA Target Retirement 2060 Securities Lending Series Fund Class II




Tier 2 – Core Investment Options- Passively Managed


§    Spartan® 500 Index Fund (Ticker Symbol: FXAIX)
§    Spartan ®Extended Market Index Fund (Ticker Symbol: FSEVX)
§    Vanguard Total Bond Market Index Fund (Ticker Symbol: VBTIX)
§    Vanguard Total International Stock Index Fund (Ticker Symbol: VTSNX)


Tier 3- Core Investment Options- Actively Managed


§    Dodge & Cox Balanced Fund  (Ticker Symbol: DODBX)
§    Fidelity® International Discovery Commingled Pool
§    JPMCB Large Cap Growth Fund
§    Principal MidCap Blend Fund Institutional Class (Ticker Symbol: PCBIX)
§    Pyramis Small Capitalization Core Commingled Pool
§    Stable Value Fund
§    Vanguard Windsor II Fund – Admiral Shares (Ticker Symbol: VWNAX)
§    Western Asset Core Plus Bond – CIF R1


Tier 4 – Other Investment Options


§    Air Products Company Stock Fund
§    Fidelity BrokerageLink®
§    Fidelity Money Market Trust Retirement Government Money Market Portfolio
 


The Qualified Default Investment Alternative is the Tier 1 – Life Cycle
Investment Option. Contributions will be invested in a particular fund within
that Tier based on the Participant’s age in accordance with procedures
determined by the Plan Administrator.



A-2

--------------------------------------------------------------------------------









A-3

--------------------------------------------------------------------------------






EXHIBIT I
ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNATED
BYSENIOR VICE PRESIDENT - HUMAN RESOURCES
EFFECTIVE AS OF January 1, 2016:
 
 
 
Designated Terminal
For 125% of Base Salary
 
ADAMS, NE
YES
 
ASHLAND, KY
YES
 
BEATRICE, NE
YES
 
BETHLEHEM, PA
YES
 
BOUNTIFUL, UT
YES
 
BOZRAH, CT
YES
 
BROOKHAVEN, MS
YES
 
BURNS HARBOR, IN
NO
 
BUTLER, IN
YES
 
BUTLER, PA
YES
 
CAMDEN, SC
YES
 
CARTERSVILLE, GA
CHANDLER, AZ
YES
YES
 
CLAREMONT, MN
YES
 
CONVENT, LA
NO
 
CONVENT, LA (Drivers)
YES
 
CONYERS, GA
YES
 
CREIGHTON, PA
YES
 
DECATUR, AL
YES
 
DEER PARK, TX
NO
 
EAGAN, MN
YES
 
GLENMONT, NY
YES
 
GRAY, TN
YES
 
LANCASTER, PA
YES
 
LANCASTER, PA (Express Services)
NO
 
LAPORTE, TX
YES
 
LASALLE, IL
YES
 
LIBERAL, KS
YES
 
LONG BEACH, CA
YES
 
MALTA BEND, MO
MANALAPAN, NJ
YES
NO
 
MARION, IN
MCINTOSH, AL
YES
YES
 
MEDINA, NY
YES
 
MEMPHIS, TN
YES
 
MIDLOTHIAN, TX
YES
 
MILTON (CO2), WI
YES
 
MONROE, WI
YES
 
MOORELAND, OK
YES
 
NEVADA, IA
YES
 



I-1

--------------------------------------------------------------------------------





NEW MARTINSVILLE, WV
YES
 
NIAGARA FALLS, NY
YES
 
OAK CREEK, WI
YES
 
ORLANDO, FL
YES
 
PACE, FL
YES
 
PARKERSBURG, WV
YES
 
PRYOR, OK
YES
 
PUYALLUP, WA
YES
 
REIDSVILLE, NC
YES
 
SHAKOPEE, MN
YES
 
SMITHVILLE, MO
YES
 
SPARROWS POINT, MD (Drivers)
YES
 
SUFFIELD, CT
YES
 
UNION CITY, IN
YES
 
YORK, NE
YES
 
 
 
 













I-2

--------------------------------------------------------------------------------






EXHIBIT II
FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS TRANSFERRED TO
THE PLAN FROM THE IGS SAVINGS PLAN




(i)    Forms of Payments to Participants. Participants who were previously
participants in the IGS Savings Plan shall continue to have available under the
Plan the forms of payment which were available under the IGS Savings Plan, in
addition to the forms of benefit provided for in Article V of the Plan;
provided, however, that distribution shall automatically be made in the form of
a lump sum if the value of the aggregate amounts credited to the Participant's
Plan accounts does not exceed the amount set forth in Paragraph 3.10(c) of the
Plan. Such forms of payment shall be available with respect to the balance of
the Participant’s account which was transferred from the IGS Savings Plan to the
Plan in connection with the merger of the IGS Savings Plan effective March 31,
2000.
Any distributions made pursuant to this Exhibit II or under Article V must
satisfy the requirements of Code Section 401(a)(9) and the regulations
thereunder, including the minimum distribution incidental benefit requirement.
The former IGS Savings Plan Participant shall have the ability to recalculate
annually the life expectancy of the Participant and the Participant's Spouse.
Any recalculation of life expectancy shall be done in accordance with Code
Section 401(a)(9) and the regulations thereunder.
(1)    Normal Form of Payment. Unless the Participant elects otherwise the
aggregate amount credited to the Participant's Plan accounts shall be made in a
lump sum. The normal form of payment shall be automatic, unless the Participant
files a written request with the Administrator prior to the date on which the
aggregate amounts credited to the Participant's Plan accounts are automatically
payable, electing an optional form of payment.


II-1

--------------------------------------------------------------------------------





(2)    Optional Forms of Payment.
(a)    The Participant shall have the right to receive the aggregate amounts
credited to his or her Participant Plan accounts in monthly, quarterly,
semi-annual or annual payments from the Plan over any period not extending
beyond the life expectancy of the Participant and his or her Beneficiary.
(b)    A direct rollover will be available to the Participant and/or the Spouse
under the terms of Section 5.03.
(ii)    Forms of Death Benefit Distributions.
(1)    Spousal Death Benefit. On the death of a Participant, the aggregate
amounts credited to the Participant's Plan accounts will be paid to the
Participant's Surviving Spouse, or if the Surviving Spouse has consented in a
manner conforming to a Qualified Election, then to the Participant's Designated
Beneficiary.
The Surviving Spouse may elect to have distribution of the aggregate amounts
credited to the Participant's Plan Accounts commence within the 90-day period
following the date of the Participant's death. The aggregate amount credited to
the Participant's Plan Accounts shall be adjusted for gains or losses occurring
after the Participant's death in accordance with the provisions of the Plan
governing the adjustment of account balances for other types of distributions.
The Participant may waive the spousal death benefit described in this Section
B(1) of this Exhibit II at any time provided that no such waiver shall be
effective unless it is a Qualified Election.
(2)    Qualified Election. Any election to waive the spousal death benefit of
Section B(2) of this Exhibit II shall not be effective unless:
(a)    the Participant's Spouse consents in writing to the election;


II-2

--------------------------------------------------------------------------------





(b)    the election designates a specific beneficiary, including any class of
beneficiaries or any contingent beneficiaries, which may not be changed without
spousal consent (or the Spouse expressly permits designations by the Participant
without any further spousal consent);
(c)    the Spouse's consent acknowledges the effect of the election.
If it is established to the satisfaction of the Administrator that there is no
Spouse or that the Spouse cannot be located, a waiver will be deemed a Qualified
Election. Any consent by a Spouse obtained under this provision (or
establishment that the consent of a Spouse may not be obtained) shall be
effective only with respect to such Spouse. A consent that permits designations
by the Participant without any requirement of further consent by such Spouse has
the right to limit consent to a specific beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time before the
commencement of benefits. The number of revocations shall not be limited.
(iii)    Other Distribution Provisions.
(1)    Participant Dies After Distribution Has Begun. In the event a Participant
dies after the distribution of the aggregate amounts credited to the
Participant's Plan accounts pursuant to Code Section 401(a)(9) has begun, the
distribution of the such aggregate amounts will continue to be distributed at
least as rapidly as under the method of distribution being used prior to the
Participant's death.
(2)    Participant Dies Before Distribution Has Begun. In the event a
Participant dies before the distribution of the aggregate amounts credited to
the Participant's Plan accounts pursuant to Code Section 401(a)(9) has begun,
the distribution of the such aggregate amounts will be completed by December 31
of the


II-3

--------------------------------------------------------------------------------





calendar year containing the fifth anniversary of the Participant's death except
to the extent that an election is made to receive distributions in accordance
with (a) or (b) below.
(a)    If any portion of the aggregate amounts credited to the Participant's
Plan accounts is payable to a Designated Beneficiary, distributions may be made
over the life or over a period certain not greater than the life expectancy of
the Designated Beneficiary commencing on or before December 31 of the calendar
year immediately following the calendar year in which the Participant died;
(b)    If the Designated Beneficiary is the Participant's Surviving Spouse, the
date distributions are required to begin in accordance with (a) above shall not
be earlier than the later of (1) December 31 of the calendar year immediately
following the calendar year in which the Participant died or (2) December 31 of
the calendar year in which the Participant would have attained age 70½.
If the Participant has not made an election pursuant to this Section C(2) of
this Exhibit II by the time of his or her death, the Participant's Designated
Beneficiary must elect the method of distributions no later than the earlier of:
(1) December 31 of the calendar year in which distributions would be required to
begin under this section, or (2) December 31 of the calendar year which contains
the fifth anniversary of the date of death of the Participant. If the
Participant has no Designated Beneficiary, or if the Designated Beneficiary does
not elect a method of distribution, then distributions of the aggregate amounts
credited to the Participant's Plan accounts must be completed by December 31 of
the calendar year containing the fifth anniversary of the Participant's death.
For purposes of this Section C(2) of this Exhibit II, if the Surviving Spouse
dies after the Participant, but before the payments to such Spouse begin, the
provisions of this Section C(2) of this Exhibit II with the exception of
paragraph (b) therein, shall be applied as if the Surviving Spouse were the
Participant. For the purposes of Sections C(1) and C(2) of this Exhibit II,
distribution of the aggregate amounts credited to the


II-4

--------------------------------------------------------------------------------





Participant's Plan accounts is considered to begin on the last Business Day of
March of the calendar year, which follows the calendar year in which the
Participant would have attained age 70½ (or, if the preceding sentence is
applicable, the date distribution is required to begin to the Surviving Spouse).
(3)    Payment to Minor. For purposes of this Exhibit II, if an amount is
payable to either a minor or an individual who has been declared incompetent,
the benefits shall be paid to the legally appointed guardian for the benefit of
said minor or incompetent individual, unless the court which appointed the
guardian has ordered otherwise.
(4)    Definitions. For purposes of this Exhibit II, the following definitions
shall apply:
(a)    Designated Beneficiary - The individual who is designated as the
beneficiary under the Plan in accordance with Code Section 401(a)(9) and the
regulations thereunder.
(b)    Spouse or Surviving Spouse - The Spouse or Surviving Spouse of the
Participant, provided that a former Spouse will be treated as the Spouse or
Surviving Spouse and a current Spouse will not be treated as the Spouse or
Surviving Spouse to the extent provided under a Qualified Domestic Relations
Order as described in Code Section 414(p).




II-5

--------------------------------------------------------------------------------






EXHIBIT III


PLAN ELECTIONS




The following elections have been made in accordance with various sections of
the Plan and are applicable only with respect to the Plan Years specifically
indicated below, except as otherwise required by applicable law:


Year Election Applies
Applicable Plan Section
Election
1997
3.07(b)(i),(ii), and (iii) (pages 30-33)
Current year data used to perform ADP, ACP, and multiple use testing.



This Exhibit III may be revised from time to time by the Senior Vice President -
Human Resources without amendment to the Plan, provided his/her signature
appears below along with the Signature Date.






III-1

--------------------------------------------------------------------------------






SCHEDULE I
PARTICIPATING EMPLOYERS
AS OF 1 JANUARY 2016
Name of Affiliated Company
Participating Employer Since Date
Revocation Date
ProCal
2 March 2015
N/A
Air Products Energy Enterprising, Inc.
Continuing
N/A
Air Products Helium, Inc.
Continuing
N/A
Air Products Manufacturing Co., Inc.
Continuing
N/A
Air Products LLC
1 June 2007
N/A
Air Products Performance Manufacturing, Inc. (formerly known as “Tomah Products,
Inc.” and “Tomah Reserve, Inc.”)
1 April 2006
N/A
Versum Materials US, LLC
1 August 2016
1 October 2016





S-1